  Case 19-10236       Doc 37     Filed 05/10/19 Entered 05/10/19 17:58:31            Desc Main
                                  Document     Page 1 of 65


             DISCLAIMER OF LINDA JOHNSON RICE REGARDING
       BANKRUPTCY SCHEDULES AND STATEMENT OF FINANCIAL AFFAIRS

        Johnson Publishing Company, LLC (“JPC”), the debtor herein, has roots dating back to
1942 encompassing a rich history in both Chicago and the United States as a whole. At its
height, JPC was at the forefront of documenting African American history in such publications
as Ebony Magazine and Jet Magazine. In addition to its publishing business, over the last eight
decades JPC compiled and maintained an archive of approximately four (4) million images and
thousands of hours of audio/visual recordings (the “Archive”). Over the years, various contents
of the Archive were licensed by JPC to a broad range of individuals and entities.

       Additionally, in 1973, JPC entered the cosmetics industry and launched the iconic
Fashion Fair Cosmetics brand (“Fashion Fair”)—which was also deeply rooted in the African
American experience. Fashion Fair products have remained a staple of the African American
beauty industry since JPC launched the brand.

       For much of its existence, JPC operated out of its historic offices located at 820 South
Michigan Avenue. However, due to financial difficulties, in 2010, JPC sold this property and
moved to substantially smaller rented office space located at 200 South Michigan Avenue (the
“2010 Relocation”). As a result of the 2010 Relocation, many of JPC’s records that existed prior
to 1980 were discarded or destroyed. Most, if not all, of the remaining records that existed prior
to 2010 have not been fully digitized and are stored in their original, paper form along with the
Archive.

         Given the extensive and vast collection of images and recordings comprising the Archive,
intellectual property rights are one of JPC’s most significant assets. Due to JPC’s long history
and the 2010 Relocation, many records that could be used to corroborate JPC’s ownership of
certain of the contents of the Archive are unavailable. Moreover, given JPC’s acute financial
difficulties, it is not feasible to digitize and make available the extensive records that are known
to exist. As such, fully and completely documenting JPC’s rights over the contents of the
Archive (i.e. by compiling and/or identifying complete records of: (i) contracts between JPC and
its staff and free-lance photographers; (ii) subject releases for the photographs, audio recordings,
and video recordings; and (iii) licensees and sub-licensees of the Archive’s contents) is not
feasible in spite of JPC having made all reasonable efforts under the circumstances to do so.

         A confluence of adverse events and factors outside of the JPC’s control led to the filing
of this chapter 7 bankruptcy case, including: (i) the failure of the purchaser of the media division
of JPC to make required payments; (ii) the bankruptcy of one of the largest retailers of JPC;
(iii) increasing competition from e-commerce in the cosmetic business; and (iv) a costly recall
resulting from receiving products with quality issues from one of its manufacturers. JPC made
many unsuccessful attempts to restructure, obtain alternative financing, or sell the company as a
going concern, during which JPC was forced to let go virtually all of its employees leaving it
severely understaffed and further hindering its efforts to maintain full and complete legal and
financial records. Consequently, JPC operated with a proverbial skeleton crew of employees that
was sufficient only to keep the business from completely shutting down prior to the bankruptcy
filing. Notwithstanding its limited workforce and lack of financial wherewithal, JPC has made all
reasonable efforts to make all of the required disclosures on its Bankruptcy Schedules and


1019545_3
  Case 19-10236       Doc 37    Filed 05/10/19 Entered 05/10/19 17:58:31            Desc Main
                                 Document     Page 2 of 65


Statement of Financial Affairs (the “Schedules/SOFA”). That said, JPC simply does not have the
time or resources necessary to fully and completely review what remains of JPC’s seventy-seven
(77) years’ worth of records, the vast majority of which are not digitized. In addition, the
Schedules/SOFA excludes certain assets of immaterial value. With respect to causes of action,
the Debtor has not conducted a full and complete examination of all the possible causes of action
that it may hold against third parties.

       The Schedules/SOFA have been signed by Linda Johnson Rice, Chief Executive Officer
of JPC. In reviewing and signing the Schedules/SOFA, Ms. Johnson Rice necessarily relied upon
the efforts, statements, and representations of various personnel and advisors of JPC. Ms.
Johnson Rice has not and could not personally verify the accuracy of every statement and
representation.

       Nonetheless, significant effort has been made to reflect all information herein to the best
of Ms. Johnson Rice’s knowledge, information and belief, as true and correct as practicable
under the circumstances based on information that was available at the time of preparation.
Subsequent information or discovery may result in material changes to the Schedules/SOFA, and
inadvertent errors or omissions may have occurred, some of which may be material. Further,
because the Schedules/SOFA contain unaudited information, there can be no assurance that the
Schedules/SOFA are complete. JPC reserves the right to amend the Schedules/SOFA as may be
necessary or appropriate, based upon any and all such further information as and if discovered.




1019545_3
             Case 19-10236                    Doc 37           Filed 05/10/19 Entered 05/10/19 17:58:31                     Desc Main
                                                                Document     Page 3 of 65
 Fill in this information to identify the case:

 Debtor name         Johnson Publishing Company, LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF ILLINOIS

 Case number (if known)         19-10236
                                                                                                                              Check if this is an
                                                                                                                                    amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                    12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

       No. Go to Part 2.
       Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                Current value of
                                                                                                                                    debtor's interest

 3.         Checking, savings, money market, or financial brokerage accounts (Identify all)
            Name of institution (bank or brokerage firm)         Type of account                         Last 4 digits of account
                                                                                                         number


            3.1.   JPMorgan Chase Bank, N.A.                                Checking                     6574                                           $3.56




            3.2.   JPMorgan Chase Bank, N.A.                                Checking                     6582                                           $0.94




            3.3.   JPMorgan Chase Bank, N.A.                                Checking                     7593                                           $0.02




            3.4.   JPMorgan Chase Bank, N.A.                                Checking                     3128                                           $1.00




            3.5.   JPMorgan Chase Bank, N.A.                                Checking                     2351                                         $13.51



 4.         Other cash equivalents (Identify all)


            4.1.   Balance of Debtor's account with e-commerce site PayPal.com.                                                                         $0.00




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                        page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
              Case 19-10236                   Doc 37           Filed 05/10/19 Entered 05/10/19 17:58:31                 Desc Main
                                                                Document     Page 4 of 65
 Debtor            Johnson Publishing Company, LLC                                           Case number (If known) 19-10236
                   Name




            4.2.     Account balance of Debtor's account with Paymentech Solutions, Inc.                                                         $0.00




 5.         Total of Part 1.                                                                                                               $19.03
            Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:           Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

       No. Go to Part 3.
       Yes Fill in the information below.
 7.         Deposits, including security deposits and utility deposits
            Description, including name of holder of deposit

 8.         Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
            Description, including name of holder of prepayment
                     Flat fee advance payment retainer provided to Isaacson CPA Group, Ltd. in the amount of
                     $25,000 for consulting services rendered and to be rendered in connection with chapter 7
            8.1.     bankruptcy case.                                                                                                       Unknown


                     Flat fee advance payment retainer provided to Adelman & Gettleman, Ltd. in the amount of
                     $35,000 for services rendered and to be rendered in connection with chapter 7 bankruptcy
            8.2.     case.                                                                                                                  Unknown




 9.         Total of Part 2.                                                                                                                $0.00
            Add lines 7 through 8. Copy the total to line 81.

 Part 3:    Accounts receivable
10. Does the debtor have any accounts receivable?

       No.   Go to Part 4.
       Yes Fill in the information below.

 Part 4:           Investments
13. Does the debtor own any investments?

       No. Go to Part 5.
       Yes Fill in the information below.
                                                                                                     Valuation method used     Current value of
                                                                                                     for current value         debtor's interest

 14.        Mutual funds or publicly traded stocks not included in Part 1
            Name of fund or stock:
                      Debtor believes it may own 14 units of Macy's, Inc. common
            14.1.     stock with a closing price of $25.07                                           Market                                  $350.98



                      Other stock interests which may have been purchased by
            14.2.     founder of the Debtor.                                                         N/A                                    Unknown



 15.        Non-publicly traded stock and interests in incorporated and unincorporated businesses, including any interest in an LLC,
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                 page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
             Case 19-10236                    Doc 37           Filed 05/10/19 Entered 05/10/19 17:58:31                   Desc Main
                                                                Document     Page 5 of 65
 Debtor         Johnson Publishing Company, LLC                                               Case number (If known) 19-10236
                Name

           partnership, or joint venture
           Name of entity:                                                          % of ownership
                     Fashion Fair Beauty Products Limited (wholly
                     owned subsidiary located in the United
                     Kingdom). Entity is being wound up through
                     insolvency process before the High Court of
                     Justice Business and Property Courts of
           15.1.     England and Wales Case No. CR-2018-003998.                     100           %                                               $0.00


                     Fashion Fair, LLC, a Delaware LLC (Debtor
                     believes it incorporated and is the 100% owner
                     of this entity. Debtor further believes that this
                     entity has no assets, is not doing business, and
           15.2.     its interest has no value).                                    100           %   N/A                                    Unknown


                     Fashion Fair Direct, LLC. a Delaware LLC
                     (Debtor believes it incorporated and is the 100%
                     owner of this entity. Debtor further believes that
                     this entity has no assets, is not doing business,
           15.3.     and its interest has no value).                                100           %   N/A                                    Unknown


                     Other stock interests which may have been
                     purchased by founder of the Debtor, including a
           15.4.     potential interest in The Oaks Associates.                     Unknown %         N/A                                    Unknown



 16.       Government bonds, corporate bonds, and other negotiable and non-negotiable instruments not included in Part 1
           Describe:


 17.       Total of Part 4.                                                                                                               $350.98
           Add lines 14 through 16. Copy the total to line 83.

 Part 5:    Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

     No. Go to Part 6.
     Yes Fill in the information below.
           General description                        Date of the last        Net book value of       Valuation method used     Current value of
                                                      physical inventory      debtor's interest       for current value         debtor's interest
                                                                              (Where available)

 19.       Raw materials
           6,393,471 jars, lids,
           boxes, labels, and other
           packaging, containers and
           components for cosmetics
           which, as of March 31,
           2018, upon informaton
           and belief, were being
           held at Kolmar
           Laboratories, Inc.                         March 31, 2018                 $431,908.00      N/A                                    Unknown



 20.       Work in progress

 21.       Finished goods, including goods held for resale



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                  page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
             Case 19-10236                    Doc 37           Filed 05/10/19 Entered 05/10/19 17:58:31                       Desc Main
                                                                Document     Page 6 of 65
 Debtor         Johnson Publishing Company, LLC                                                  Case number (If known) 19-10236
                Name

           Miscellaneous Fashion
           Fair inventory (quantities
           unknown) at one time held
           by Advanced Distribution
           Systems, Inc. ("ADS").
           Upon information and
           belief, ADS sold such
           inventory.                                                                   $393,169.00     N/A                                     Unknown


           Miscellaneous Fashion
           Fair cosmetic products
           held at the Debtor's office
           located at 200 S. Michigan
           Avenue, Chicago, IL
           60604. See attached
           Rider to Schedule
           A/B-21.2 reflecting such
           inventory as of February
           15, 2018.                                  Febraury 15, 2018                     $671.00     Cost                                     $671.00



 22.       Other inventory or supplies

 23.       Total of Part 5.                                                                                                                  $671.00
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
            No
            Yes
 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
            No
            Yes. Book value                                         Valuation method                         Current Value

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
            No
            Yes
 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

     No.    Go to Part 7.
     Yes Fill in the information below.

 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

     No. Go to Part 8.
     Yes Fill in the information below.
           General description                                                   Net book value of      Valuation method used      Current value of
                                                                                 debtor's interest      for current value          debtor's interest
                                                                                 (Where available)

 39.       Office furniture
           Miscellaneous office furniture more fully described
           on attached Rider to Schedule A/B-39.                                           Unknown      N/A                                     Unknown



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                     page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
             Case 19-10236                    Doc 37           Filed 05/10/19 Entered 05/10/19 17:58:31                Desc Main
                                                                Document     Page 7 of 65
 Debtor         Johnson Publishing Company, LLC                                              Case number (If known) 19-10236
                Name

 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           Approximately forty (40) desktop and laptop
           computers from 2-12 years old, various servers,
           printers, copiers, and other miscellaneous office
           equipment. See attached Rider to Schedule
           A/B-41.                                                                      Unknown      N/A                             Unknown



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles
           42.1. JPC Archive - collection of over 4 million
                     photographic images and thousands of
                     hours of video and music footage, including
                     videos, films, negatives, color
                     transparencies, photographic prints,
                     recordings, video tape and related
                     materials dating back to 1942. See
                     attached Rider to Schedule A/B-42.1, which
                     identifies several of the key contents of the
                     Archive. Estimated value in excess of
                     $13,000,000.00.                                                    Unknown      Estimated                       Unknown


           42.2.     Artwork - collection of miscellaneous
                     artwork including the items listed on
                     attached Rider to Schedule A/B-42.2.
                     Values are estimated without appraisal.                            Unknown      Estimated                 $1,200,000.00


           42.3.     Various designer clothing items and related
                     photographs, invitations, drawings, and
                     other objects from the Ebony Fashion Fair
                     Collection previously displayed in the
                     Debtor's traveling museum exhibit
                     "Inspiring Beauty: 50 Years of Ebony
                     Fashion Fair." See attached Rider to
                     Schedule A/B-42.3 and 42.4. Upon
                     information and belief, the Chicago History
                     Museum conducted an appraisal of these
                     assets for insurance purposes 4-7 years
                     ago. The Debtor has not received a copy of
                     this appraisal, but believes the values
                     provided are based on this appraisal.                              Unknown      Estimated                     $686,209.00


           42.4.     More than 225 designer clothing items and
                     related objects from the Ebony Fashion
                     Fair Show Collection. See attached Rider
                     to Schedule A/B-42.3 and 42.4.                                     Unknown      N/A                             Unknown


           42.5.     Vintage book collection, JPC-published
                     books, JPC-published magazines, and
                     other like materials. See attached Rider to
                     Schedule A/B-42.5.                                                 Unknown      N/A                             Unknown




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
             Case 19-10236                    Doc 37           Filed 05/10/19 Entered 05/10/19 17:58:31                  Desc Main
                                                                Document     Page 8 of 65
 Debtor         Johnson Publishing Company, LLC                                               Case number (If known) 19-10236
                Name


 43.       Total of Part 7.                                                                                                            $1,886,209.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
            No
            Yes
 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
            No
            Yes
 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

     No.    Go to Part 9.
     Yes Fill in the information below.

 Part 9:        Real property
54. Does the debtor own or lease any real property?

     No. Go to Part 10.
     Yes Fill in the information below.
 55.       Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

           Description and location of                    Nature and          Net book value of      Valuation method used      Current value of
           property                                       extent of           debtor's interest      for current value          debtor's interest
           Include street address or other                debtor's interest   (Where available)
           description such as Assessor                   in property
           Parcel Number (APN), and type
           of property (for example,
           acreage, factory, warehouse,
           apartment or office building, if
           available.
           55.1. Lease of office space
                     located at 200 S.
                     Michigan Ave., Suite
                     900, Chicago, IL
                     60604.                               Leasehold                     Unknown      N/A                                      Unknown


           55.2.     Lease for storage
                     space at The Icon
                     Group, 2747 W.
                     Taylor, Chicago, IL
                     60612.                               Leasehold                     Unknown      N/A                                      Unknown


           55.3.     Lease with for storage
                     space with
                     Pickens-Kane, 410 N.
                     Milwaukee Avenue,
                     Chicago, IL 60610.                   Leasehold                     Unknown      N/A                                      Unknown


           55.4.     License for storage
                     space located at 200
                     S. Michigan Ave., Suite
                     230, Chicago, IL
                     60604.                               License                       Unknown      N/A                                      Unknown



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
             Case 19-10236                    Doc 37           Filed 05/10/19 Entered 05/10/19 17:58:31                    Desc Main
                                                                Document     Page 9 of 65
 Debtor         Johnson Publishing Company, LLC                                               Case number (If known) 19-10236
                Name

            55.5.    Lease of storage
                     space with R4
                     Services, LLC, 1301
                     W. 35th Street,
                     Chicago, IL 60609.                   Leasehold                     Unknown        N/A                                   Unknown




 56.        Total of Part 9.                                                                                                                   $0.00
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
             No
             Yes
 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
             No
             Yes
 Part 10:   Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

     No. Go to Part 11.
     Yes Fill in the information below.
            General description                                               Net book value of        Valuation method used    Current value of
                                                                              debtor's interest        for current value        debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets
            See attached Rider to Schedule A/B-60.                                      Unknown        N/A                                   Unknown



 61.        Internet domain names and websites
            FashionFairCosmetics.com. Registered with
            Network Solutions. Expires July 4, 2019.                                    Unknown        N/A                                   Unknown


            BarackTheBus.info. Registered with Network
            Solutions. Expires August 10, 2019. Includes
            private registration and web forwarding.                                    Unknown        N/A                                   Unknown


            FashionFair.xxx. Registered with Network
            Solutions. Expires December 6, 2019. Includes
            private registration.                                                       Unknown        N/A                                   Unknown


            FashionFair.com. Registered with Network
            Solutions. Expires December 19, 2019.                                       Unknown        N/A                                   Unknown


            JohnsonPub.com. Registered with Network
            Solutions. Expires January 11, 2020.                                        Unknown        N/A                                   Unknown


            JohnsonPublishing.com. Registered with Network
            Solutions. Expires April 3, 2020.                                           Unknown        N/A                                   Unknown




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                  page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
               Case 19-10236                     Doc 37              Filed 05/10/19 Entered 05/10/19 17:58:31                    Desc Main
                                                                      Document     Page 10 of 65
 Debtor         Johnson Publishing Company, LLC                                                 Case number (If known) 19-10236
                Name

            JohnsonPublishingCompany.com. Registered with
            Network Solutions. Expires November 7, 2021.                                    Unknown      N/A                                      Unknown



 62.        Licenses, franchises, and royalties

 63.        Customer lists, mailing lists, or other compilations
            Miscellaneous customer information maintained
            by the Debtor.                                                                  Unknown      N/A                                      Unknown



 64.        Other intangibles, or intellectual property
            Various subject matter releases from guests of
            The Ebony Jet Showcase. See attached Rider to
            Schedule A/B-64.                                                                Unknown      N/A                                      Unknown


            Miscellaneous intangible assets and intellectual
            property relating to Debtor and its business.                                   Unknown      N/A                                      Unknown



 65.        Goodwill
            Debtor believes there may be goodwill value for
            the names Johnson Publishing Company, LLC
            and Fashion Fair, including brand name
            recognition.                                                                    Unknown      N/A                                      Unknown




 66.        Total of Part 10.                                                                                                                       $0.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
             No
             Yes
 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
             No
             Yes
 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
             No
             Yes
 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

     No. Go to Part 12.
     Yes Fill in the information below.
                                                                                                                                     Current value of
                                                                                                                                     debtor's interest


 71.        Notes receivable
            Description (include name of obligor)
            Note receviable from Ebony Media                            $1,636,375.35                      Unknown               =
            Operations, LLC.                                            Total face amount     doubtful or uncollectible amount                    Unknown


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                       page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
               Case 19-10236                     Doc 37              Filed 05/10/19 Entered 05/10/19 17:58:31                  Desc Main
                                                                      Document     Page 11 of 65
 Debtor         Johnson Publishing Company, LLC                                               Case number (If known) 19-10236
                Name



           Earnout payment owing from Ebony                              $500,000.00                       Unknown             =
           Media Operations, LLC.                                       Total face amount   doubtful or uncollectible amount               Unknown


           Shared services payment owing from                            $136,812.00                         Unknown           =
           Ebony Media Operations, LLC.                                 Total face amount   doubtful or uncollectible amount               Unknown



 72.       Tax refunds and unused net operating losses (NOLs)
           Description (for example, federal, state, local)
           Tax refund due from State of Illinois Department of
           Employment Security, which may be subject to offsets for
           Debtor's tax liability.                                                              Tax year 2017/2018                      $15,000.02


           Debtor believes there was an overpayment to the State of
           Texas for franchise taxes and may therefore be entitled to a
           refund upon filing its tax returns.                                                  Tax year 2016/2017                         Unknown



 73.       Interests in insurance policies or annuities

 74.       Causes of action against third parties (whether or not a lawsuit
           has been filed)
           Counterclaims filed against Kolmar Laboratories for a
           manufacturing defect resutling in a product recall, lost
           profits, and loss of goodwill.                                                                                            $2,000,000.00
           Nature of claim            Breach of contract, breach of
                                      covenants of good faith and fair
                                      dealing.
           Amount requested                        $2,000,000.00



 75.       Other contingent and unliquidated claims or causes of action of
           every nature, including counterclaims of the debtor and rights to
           set off claims
           Potential claim against Advanced Distribution Systems, Inc.
           for improper notice and foreclosure on and sale of Debtor's
           inventory held for shipment at warehouse.                                                                                   $241,385.00
           Nature of claim           Improper notice and improper
                                     foreclosure.
           Amount requested                         $241,385.00



 76.       Trusts, equitable or future interests in property

 77.       Other property of any kind not already listed Examples: Season tickets,
           country club membership
           Balance owing to the Debtor from its subsidiary located in
           the United Kingdom, Fashion Fair Beauty Products Limited
           ("Subsidiary"), for inventory advanced to Subsidiary,
           expenses of Subsidiary paid by Debtor, and cash advanced
           to Subsidiary. Subsidiary was subject to an Order for
           Winding Up by the High Court of Justice Business and
           Property Courts of England and Wales on October 17, 2018
           as case number: CR-2018-003998, and therefore the Debtor
           does not believe the amounts advanced are collectible.                                                                    $9,262,210.92




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
             Case 19-10236                    Doc 37           Filed 05/10/19 Entered 05/10/19 17:58:31                Desc Main
                                                                Document     Page 12 of 65
 Debtor         Johnson Publishing Company, LLC                                              Case number (If known) 19-10236
                Name


 78.       Total of Part 11.                                                                                                   $11,518,595.94
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
            No
            Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                             page 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
             Case 19-10236                       Doc 37             Filed 05/10/19 Entered 05/10/19 17:58:31                                         Desc Main
                                                                     Document     Page 13 of 65
 Debtor          Johnson Publishing Company, LLC                                                                     Case number (If known) 19-10236
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                                   $19.03

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                              $0.00

 83. Investments. Copy line 17, Part 4.                                                                                  $350.98

 84. Inventory. Copy line 23, Part 5.                                                                                    $671.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                      $1,886,209.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                 $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +            $11,518,595.94

 91. Total. Add lines 80 through 90 for each column                                                       $13,405,845.95             + 91b.                       $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $13,405,845.95




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                           page 11
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy
                Case 19-10236                      Doc 37            Filed 05/10/19 Entered 05/10/19 17:58:31                           Desc Main
                                                                      Document     Page 14 of 65
 Fill in this information to identify the case:

 Debtor name          Johnson Publishing Company, LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF ILLINOIS

 Case number (if known)              19-10236
                                                                                                                                        Check if this is an
                                                                                                                                             amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
        No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
        Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                   Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                               Amount of claim             Value of collateral
                                                                                                                                               that supports this
                                                                                                                   Do not deduct the value     claim
                                                                                                                   of collateral.
 2.1    Capital Holdings V, LLC                       Describe debtor's property that is subject to a lien            $12,937,000.00            $13,000,000.00
        Creditor's Name                               JPC Archive.
        300 Montgomery Street
        #1050
        Attn: Natalie D. Talbott
        San Francisco, CA 94104
        Creditor's mailing address                    Describe the lien
                                                      Commercial Loan
                                                      Is the creditor an insider or related party?
                                                       No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
        May 7, 2015                                    Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
         No                                           Contingent
         Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative       Disputed
        priority.



 2.2    Desiree Rogers                                Describe debtor's property that is subject to a lien              $1,782,437.80                   Unknown
        Creditor's Name                               All property and assets, excluding JPC Archive.
        c/o Randall Klein
        Goldberg Kohn
        55 East Monroe Street, Suite
        3300
        Chicago, IL 60603-5792
        Creditor's mailing address                    Describe the lien
                                                      Commercial Loan
                                                      Is the creditor an insider or related party?
                                                       No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
        Various loans dating back to                   Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        2014
        Last 4 digits of account number


Official Form 206D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                page 1 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
               Case 19-10236                      Doc 37             Filed 05/10/19 Entered 05/10/19 17:58:31                         Desc Main
                                                                      Document     Page 15 of 65
 Debtor       Johnson Publishing Company, LLC                                                          Case number (if know)    19-10236
              Name


       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        <HV                                            Contingent
        Specify each creditor,                        Unliquidated
       including this creditor and its relative        Disputed
       priority.



       Franklin Capital Holdings
 2.3                                                                                                                           $7,516.66          $0.00
       LLC                                            Describe debtor's property that is subject to a lien
       Creditor's Name                                All property and assets.
       600 Central Avenue, #212
       Highland Park, IL 60035
       Creditor's mailing address                     Describe the lien
                                                      Commercial Loan
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        <HV                                            Contingent
        Specify each creditor,                        Unliquidated
       including this creditor and its relative
       priority.
                                                       Disputed


 2.4   JPMorgan Chase Bank, N.A.                      Describe debtor's property that is subject to a lien                        $0.00           $0.00
       Creditor's Name                                Certain accounts receivable
       10 S. Dearborn St.
       Mail Code IL1-P001
       Chicago, IL 60603-2300
       Creditor's mailing address                     Describe the lien
                                                      Commercial Loan
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



 2.5   Linda Johnson Rice                             Describe debtor's property that is subject to a lien                 $5,084,418.32     Unknown
       Creditor's Name                                All property and assets, excluding JPC Archive.
       c/o J. Mark Fisher
       233 South Wacker Drive
       Suite 7100
       Chicago, IL 60606
       Creditor's mailing address                     Describe the lien

Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                               page 2 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
               Case 19-10236                      Doc 37             Filed 05/10/19 Entered 05/10/19 17:58:31                            Desc Main
                                                                      Document     Page 16 of 65
 Debtor       Johnson Publishing Company, LLC                                                          Case number (if know)       19-10236
              Name

                                                      Commercial Loan
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
       Various loans dating back to                    Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       2013
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        <HV                                            Contingent
        Specify each creditor,                        Unliquidated
       including this creditor and its relative        Disputed
       priority.



                                                                                                                               $19,811,372.
 3.   Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                        78

 Part 2:    List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity
        Capital Holdings V, LLC
        c/o Dechert LLP                                                                                        Line   2.1
        Attn: Jay R. Alicandri, Esq.
        1095 Avenue of the Americas.
        New York, NY 10036

        Capital Holdings V, LLC
        c/o Brian Greer                                                                                        Line   2.1
        Dechert LLP
        1095 Avenue of the Americas
        New York, NY 10036-6797




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                        page 3 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
             Case 19-10236                    Doc 37           Filed 05/10/19 Entered 05/10/19 17:58:31                                 Desc Main
                                                                Document     Page 17 of 65
 Fill in this information to identify the case:

 Debtor name         Johnson Publishing Company, LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF ILLINOIS

 Case number (if known)          19-10236
                                                                                                                                           Check if this is an
                                                                                                                                                amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

           No. Go to Part 2.
           Yes. Go to line 2.
       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                  Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                     $11,498.76         Unknown
           Alice Rooks                                               Check all that apply.
           9312 S Justine                                             Contingent
           Chicago, IL 60620                                          Unliquidated
                                                                      Disputed
           Date or dates debt was incurred                           Basis for the claim:
                                                                     Commissions.
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                         $961.55        Unknown
           Amy Morajda                                               Check all that apply.
           716 Parkwood Ave.                                          Contingent
           Park Ridge, IL 60068                                       Unliquidated
                                                                      Disputed
           Date or dates debt was incurred                           Basis for the claim:
                                                                     Wages.
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                page 1 of 42
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                   20417                               Best Case Bankruptcy
             Case 19-10236                    Doc 37           Filed 05/10/19 Entered 05/10/19 17:58:31                                    Desc Main
                                                                Document     Page 18 of 65
 Debtor       Johnson Publishing Company, LLC                                                                 Case number (if known)   19-10236
              Name

 2.3      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $292.80    Unknown
          Andre McDearmon Jr.                                        Check all that apply.
          3353 W. 83rd Place                                          Contingent
          Chicago, IL 60652                                           Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages.
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.4      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $394.50    Unknown
          Angela L Hongo                                             Check all that apply.
          P.O. Box 1202                                               Contingent
          Chicago, IL 60690                                           Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages.
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.5      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $20,207.50    Unknown
          Arlene Noel                                                Check all that apply.
          3058 Grand Avenue                                           Contingent
          Baldwin, NY 11510                                           Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Commissions.
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.6      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $322.47    Unknown
          Asher Gabriel Dordek                                       Check all that apply.
          2910 W Sherwin Ave                                          Contingent
          Chicago, IL 60645                                           Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages.
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 2 of 42
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
             Case 19-10236                    Doc 37           Filed 05/10/19 Entered 05/10/19 17:58:31                                    Desc Main
                                                                Document     Page 19 of 65
 Debtor       Johnson Publishing Company, LLC                                                                 Case number (if known)   19-10236
              Name

 2.7      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $201.90    Unknown
          Ashley Flowers                                             Check all that apply.
          605 E. 102nd Street                                         Contingent
          Chicago, IL 60628                                           Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages.
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.8      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $3,000.00    Unknown
          Byron Phillip White                                        Check all that apply.
          4041 S Michigan Ave                                         Contingent
          Unit 1S                                                     Unliquidated
          Chicago, IL 60653                                           Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Employee benefits
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.9      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $750.00    Unknown
          City of Chicago                                            Check all that apply.
          c/o Harris & Harris                                         Contingent
          111 West Jackson Blvd                                       Unliquidated
          Chicago, IL 60604                                           Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     License/tax.
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.10     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,085.50    Unknown
          Dana Hampton                                               Check all that apply.
          11452 S. Bell Ave                                           Contingent
          Chicago, IL 60643                                           Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages and employee benefits.
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 3 of 42
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
             Case 19-10236                    Doc 37           Filed 05/10/19 Entered 05/10/19 17:58:31                                    Desc Main
                                                                Document     Page 20 of 65
 Debtor       Johnson Publishing Company, LLC                                                                 Case number (if known)   19-10236
              Name

 2.11     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $17,854.04    Unknown
          Desiree Rogers                                             Check all that apply.
          c/o Randall Klein                                           Contingent
          Goldberg Kohn                                               Unliquidated
          55 East Monroe Street, Suite 3300                           Disputed
          Chicago, IL 60603-5792
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Deferred Compensation.
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.12     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $5,530.15    Unknown
          Donald Bufford                                             Check all that apply.
          10902 Katy Freeway                                          Contingent
          Apt. #1305                                                  Unliquidated
          Houston, TX 77043                                           Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages and employee benefits.
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.13     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $3,050.00    Unknown
          G.A. Finch                                                 Check all that apply.
          5827 N Kostner Ave                                          Contingent
          Chicago, IL 60646                                           Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Benefits and expenses.
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.14     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                          Unknown     Unknown
          Illinois Department of Revenue                             Check all that apply.
          Bankruptcy Unit                                             Contingent
          P.O. Box 19035                                              Unliquidated
          Springfield, IL 62794-9035                                  Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     State taxes.
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 4 of 42
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
             Case 19-10236                    Doc 37           Filed 05/10/19 Entered 05/10/19 17:58:31                                    Desc Main
                                                                Document     Page 21 of 65
 Debtor       Johnson Publishing Company, LLC                                                                 Case number (if known)   19-10236
              Name

 2.15     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $7,532.32    Unknown
          Ingrid Phillips                                            Check all that apply.
          1519 E. 69th Street                                         Contingent
          Chicago, IL 60637                                           Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages and employee benefits.
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.16     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                       $300,000.00    Unknown
          Internal Revenue Serivce                                   Check all that apply.
          P.O. Box 7346                                               Contingent
          Philadelphia, PA 19101-7346                                 Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Estimated unpaid taxes.
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.17     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $7,988.84    Unknown
          Iyanna Newborn                                             Check all that apply.
          5727 8th Avenue                                             Contingent
          Los Angeles, CA 90043                                       Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Commissions.
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.18     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $5,601.17    Unknown
          Jackie Smith                                               Check all that apply.
          6218 S. Ada                                                 Contingent
          Chicago, IL 60636                                           Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages and employee benefits.
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 5 of 42
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
             Case 19-10236                    Doc 37           Filed 05/10/19 Entered 05/10/19 17:58:31                                    Desc Main
                                                                Document     Page 22 of 65
 Debtor       Johnson Publishing Company, LLC                                                                 Case number (if known)   19-10236
              Name

 2.19     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $326.85    Unknown
          Jacqueline King                                            Check all that apply.
          22042 Jordan Lane                                           Contingent
          Richton Park, IL 60471                                      Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Benefits.
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.20     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $5,761.76    Unknown
          James Taylor Boyd                                          Check all that apply.
          2820 Selwyn Ave                                             Contingent
          Apt #769                                                    Unliquidated
          Charlotte, NC 28209                                         Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages and employee benefits.
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.21     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $9,783.50    Unknown
          John Roach                                                 Check all that apply.
          5931 S. Calumet                                             Contingent
          2nd Floor                                                   Unliquidated
          Chicago, IL 60637                                           Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages and employee benefits.
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.22     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $12,878.70    Unknown
          John Stewart                                               Check all that apply.
          10206 S Prospect                                            Contingent
          Chicago, IL 60643                                           Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Commissions.
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 6 of 42
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
             Case 19-10236                    Doc 37           Filed 05/10/19 Entered 05/10/19 17:58:31                                    Desc Main
                                                                Document     Page 23 of 65
 Debtor       Johnson Publishing Company, LLC                                                                 Case number (if known)   19-10236
              Name

 2.23     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $12,996.26       Unknown
          John Wesley                                                Check all that apply.
          107 Vassar Avenue                                           Contingent
          #2                                                          Unliquidated
          Newark, NJ 07112                                            Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages, employee benefits, and expenses.
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.24     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                                $0.00    Unknown
          Johnson Publishing Co. 401(K)                              Check all that apply.
          Savings Plan                                                Contingent
          200 S. Michigan Ave.                                        Unliquidated
          Suite 900                                                   Disputed
          Chicago, IL 60604
          Date or dates debt was incurred                            Basis for the claim:
          Unknown                                                    401(k) matching contribution.
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (5)
                                                                      Yes

 2.25     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,034.36       Unknown
          Karyn Pettigrew                                            Check all that apply.
          8950 S. Claremont                                           Contingent
          Chicago, IL 60643-6420                                      Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Expenses.
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.26     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $9,230.74       Unknown
          Kehinde A Akiwowo                                          Check all that apply.
          235 W 137th Street                                          Contingent
          Apartment 2R                                                Unliquidated
          New York, NY 10030                                          Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Commissions.
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 7 of 42
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
             Case 19-10236                    Doc 37           Filed 05/10/19 Entered 05/10/19 17:58:31                                    Desc Main
                                                                Document     Page 24 of 65
 Debtor       Johnson Publishing Company, LLC                                                                 Case number (if known)   19-10236
              Name

 2.27     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $4,787.00    Unknown
          Kindrick Fletcher                                          Check all that apply.
          7355 S Crandon Ave                                          Contingent
          2nd Flr                                                     Unliquidated
          Chicago, IL 60649                                           Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages and employee benefits.
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.28     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $10,696.02    Unknown
          Lavergerae Tyler                                           Check all that apply.
          5560 Van Buren St                                           Contingent
          Merrillville, IN 46410                                      Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages and employee benefits.
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.29     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                       $280,777.10    Unknown
          Linda Johnson Rice                                         Check all that apply.
          c/o J. Mark Fisher                                          Contingent
          233 South Wacker Drive                                      Unliquidated
          Suite 7100                                                  Disputed
          Chicago, IL 60606
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Deferred compensation
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.30     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,605.88    Unknown
          Louisiana Department of Revenue                            Check all that apply.
          P.O. Box 201                                                Contingent
          Baton Rouge, LA 70821-0201                                  Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     State taxes.
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 8 of 42
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
             Case 19-10236                    Doc 37           Filed 05/10/19 Entered 05/10/19 17:58:31                                    Desc Main
                                                                Document     Page 25 of 65
 Debtor       Johnson Publishing Company, LLC                                                                 Case number (if known)   19-10236
              Name

 2.31     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $488.74    Unknown
          Louisiana Workforce Commission                             Check all that apply.
          UI Tax Operations                                           Contingent
          P.O. Box 94050                                              Unliquidated
          Baton Rouge, LA 70804-9050                                  Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     State Taxes.
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.32     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $8,124.75    Unknown
          Lyssa Vargas Kaufman                                       Check all that apply.
          1631 Woodlark Drive                                         Contingent
          Haines City, FL 33844                                       Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages, employee benefits, and expenses.
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.33     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                          Unknown     Unknown
          New York State Department of                               Check all that apply.
          Taxation                                                    Contingent
          and Finance                                                 Unliquidated
          Bankruptcy Unit                                             Disputed
          P.O. Box 5300
          Albany, NY 12205-0300
          Date or dates debt was incurred                            Basis for the claim:
                                                                     State taxes.
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.34     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $10,323.89    Unknown
          Nicole Haynes                                              Check all that apply.
          2405 Rockefeller Ln                                         Contingent
          #C                                                          Unliquidated
          Redondo Beach, CA 90278                                     Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Commissions.
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 9 of 42
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
             Case 19-10236                    Doc 37           Filed 05/10/19 Entered 05/10/19 17:58:31                                    Desc Main
                                                                Document     Page 26 of 65
 Debtor       Johnson Publishing Company, LLC                                                                 Case number (if known)   19-10236
              Name

 2.35     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                          Unknown     Unknown
          NYC Department of Finance                                  Check all that apply.
          66 John Street, Room 104                                    Contingent
          New York, NY 10038                                          Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     State taxes.
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.36     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $7,356.63    Unknown
          Pamela Sampson                                             Check all that apply.
          4500 S Leclaire Ave                                         Contingent
          Chicago, IL 60638                                           Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages and employee benefits.
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.37     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $13,580.24    Unknown
          Pennsylvania Department of                                 Check all that apply.
          Revenue                                                     Contingent
          Department 280946                                           Unliquidated
          Attn: Bankruptcy Division                                   Disputed
          Harrisburg, PA 17128-0946
          Date or dates debt was incurred                            Basis for the claim:
                                                                     State taxes.
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.38     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $165.35    Unknown
          Rae Bell                                                   Check all that apply.
          17259 Heritage Drive                                        Contingent
          South Holland, IL 60473                                     Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Benefits.
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 10 of 42
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
             Case 19-10236                    Doc 37           Filed 05/10/19 Entered 05/10/19 17:58:31                                    Desc Main
                                                                Document     Page 27 of 65
 Debtor       Johnson Publishing Company, LLC                                                                 Case number (if known)   19-10236
              Name

 2.39     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $5,234.23    Unknown
          Raine Bascos                                               Check all that apply.
          9300 Marmora Ave                                            Contingent
          Morton Grove, IL 60053                                      Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages and employee benefits.
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.40     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $10,071.52    Unknown
          Richard Paschal                                            Check all that apply.
          5200 S. Ellis Ave                                           Contingent
          Unit 119                                                    Unliquidated
          Chicago, IL 60615                                           Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Expenses.
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.41     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $7,789.15    Unknown
          Sharon Russell                                             Check all that apply.
          12203 Downy Birch Road                                      Contingent
          Charlotte, NC 28227                                         Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages, employee benefits, and expenses.
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.42     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $8,975.04    Unknown
          Sharon Tarkington                                          Check all that apply.
          9038 S Colfax                                               Contingent
          Chicago, IL 60617                                           Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages and employee benefits.
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 11 of 42
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
             Case 19-10236                    Doc 37           Filed 05/10/19 Entered 05/10/19 17:58:31                                    Desc Main
                                                                Document     Page 28 of 65
 Debtor       Johnson Publishing Company, LLC                                                                 Case number (if known)   19-10236
              Name

 2.43     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $16,173.56    Unknown
          Sonya Booker                                               Check all that apply.
          3319 Birchwood Drive                                        Contingent
          Hazel Crest, IL 60429                                       Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages and employee benefits.
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.44     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $141.17    Unknown
          State of Alabama                                           Check all that apply.
          Legal Division                                              Contingent
          P.O. Box 320001                                             Unliquidated
          Montgomery, AL 36132-0001                                   Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     State taxes.
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.45     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                          Unknown     Unknown
          State of California                                        Check all that apply.
          Bankruptcy Section: MS: A-340                               Contingent
          P.O. Box 2952                                               Unliquidated
          Sacramento, CA 95812-2952                                   Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     State taxes.
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.46     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                          Unknown     Unknown
          State of Maryland                                          Check all that apply.
          Attn: Collections/Compliance                                Contingent
          110 Carroll Street                                          Unliquidated
          Annapolis, MD 21411                                         Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     States taxes.
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 12 of 42
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
             Case 19-10236                    Doc 37           Filed 05/10/19 Entered 05/10/19 17:58:31                                    Desc Main
                                                                Document     Page 29 of 65
 Debtor       Johnson Publishing Company, LLC                                                                 Case number (if known)   19-10236
              Name

 2.47     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                          Unknown     Unknown
          State of New Jersey                                        Check all that apply.
          Division of Employ Accounts:                                Contingent
          Legal Processes                                             Unliquidated
          P.O. Box 379                                                Disputed
          Trenton, NJ 08625
          Date or dates debt was incurred                            Basis for the claim:
                                                                     State taxes.
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.48     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                          Unknown     Unknown
          State of Texas                                             Check all that apply.
          LBJ Building                                                Contingent
          111 E 17th, First Floor                                     Unliquidated
          Austin, TX 78774-0100                                       Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     State taxes.
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.49     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $79,155.82    Unknown
          Steven Isaacson                                            Check all that apply.
          2460 Dundee Road, Unit 365                                  Contingent
          Northbrook, IL 60065                                        Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages, employee benefits, and expenses.
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.50     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $7,735.65    Unknown
          Teresa Gipson                                              Check all that apply.
          1171 Cannon                                                 Contingent
          Memphis, TN 38106                                           Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages, employee benefits, and expenses.
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 13 of 42
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
             Case 19-10236                    Doc 37           Filed 05/10/19 Entered 05/10/19 17:58:31                                    Desc Main
                                                                Document     Page 30 of 65
 Debtor       Johnson Publishing Company, LLC                                                                 Case number (if known)   19-10236
              Name

 2.51     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $8,578.79    Unknown
          Tiffany Jones                                              Check all that apply.
          777 Carter Road                                             Contingent
          Jonesboro, GA 30238                                         Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages, employee benefits, and expenses.
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.52     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $8,323.41    Unknown
          Tracey Barney                                              Check all that apply.
          19539 Walnut Street                                         Contingent
          Mokena, IL 60448                                            Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages, employee benefits, and expenses.
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.53     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $5,648.82    Unknown
          Umar Abbasparker                                           Check all that apply.
          11 John Street                                              Contingent
          Sayerville, NJ 08872                                        Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages and employee benefits.
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.54     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,398.44    Unknown
          Vickie R Wilson                                            Check all that apply.
          13242 S Riverside Ave                                       Contingent
          Chicago, IL 60827                                           Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages and employee benefits.
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 14 of 42
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
              Case 19-10236                   Doc 37           Filed 05/10/19 Entered 05/10/19 17:58:31                                              Desc Main
                                                                Document     Page 31 of 65
 Debtor        Johnson Publishing Company, LLC                                                                Case number (if known)          19-10236
               Name

 2.55       Priority creditor's name and mailing address             As of the petition filing date, the claim is:                                       $3,560.86    Unknown
            Whitney Gray Zollner                                     Check all that apply.
            619 S. LaSalle                                            Contingent
            Unit 312                                                  Unliquidated
            Chicago, IL 60605                                         Disputed
            Date or dates debt was incurred                          Basis for the claim:
                                                                     Wages and employee benefits.
            Last 4 digits of account number                          Is the claim subject to offset?
            Specify Code subsection of PRIORITY                       No
            unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes


 Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
        3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
           out and attach the Additional Page of Part 2.
                                                                                                                                                        Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                $149,088.17
           200 S. Michigan LLC                                                      Contingent
           200 South Michigan Ave                                                   Unliquidated
           Suite 510                                                                Disputed
           Chicago, IL 60604
                                                                                   Basis for the claim:     Lease of office space.
           Date(s) debt was incurred
           Last 4 digits of account number                                         Is the claim subject to offset?    No  Yes
 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                  $61,554.10
           ABA Packaging Corporation                                                Contingent
           740 Blue Point Road                                                      Unliquidated
           Holtsville, NY 11742                                                     Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Cosmetics packaging.
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?    No  Yes
 3.3       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                    $9,442.32
           ADP, LLC                                                                 Contingent
           1851 N. Resler Drive                                                     Unliquidated
           El Paso, TX 79912                                                        Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Payroll, human resources, and tax services.
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?    No  Yes
 3.4       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                $396,363.00
           Advance Distribution Systems                                             Contingent
           1100 Summer Street                                                       Unliquidated
           Stamford, CT 06905                                                       Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Cosmetics distribution and warehousing services.
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?    No  Yes
 3.5       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                    $6,514.11
           Ajilon Finance                                                           Contingent
           Dept. CH 14031                                                           Unliquidated
           Palatine, IL 60055                                                       Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Staffing services.
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                           Page 15 of 42
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy
             Case 19-10236                    Doc 37           Filed 05/10/19 Entered 05/10/19 17:58:31                                        Desc Main
                                                                Document     Page 32 of 65
 Debtor       Johnson Publishing Company, LLC                                                         Case number (if known)            19-10236
              Name

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $500.00
          Albea Cosmetics America, Inc.                                       Contingent
          595 Madison Ave.                                                    Unliquidated
          10TH Floor                                                          Disputed
          New York, NY 10022
                                                                             Basis for the claim:    Cosmetic components.
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $139,363.60
          Alwyns, LLP                                                         Contingent
          Crown House                                                         Unliquidated
          151 High Road                                                       Disputed
          Loughton
          Essex, IG10 4LG                                                    Basis for the claim:    Accounting services provided to UK subsidiary. Listed for
                                                                             notice purposes.
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $34,700.00
          American Eagle Packaging                                            Contingent
          1645 Todd Farm Drive                                                Unliquidated
          Elgin, IL 60123                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Packaging services.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $141,480.00
          American Express                                                    Contingent
          1200 W 7th St. L2-200                                               Unliquidated
          Los Angeles, CA 90017                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Credit card purchases for business.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,637.00
          Arkadin Global Conferencing                                         Contingent
          P.O. Box 347261                                                     Unliquidated
          Pittsburgh, PA 15251-4261                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Phone conferencing services.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $240,658.00
          Baker & McKenzie LLP
          c/o Edward J Zulkey - RA                                            Contingent
          300 East Randolph Dr.                                               Unliquidated
          Suite 4300                                                          Disputed
          Chicago, IL 60601
                                                                             Basis for the claim:    Legal services.
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $10,394.00
          Bank Direct Capital Finance, LLC
          Two Conway Park                                                     Contingent
          150 North Field Drive                                               Unliquidated
          Suite 190                                                           Disputed
          Lake Forest, IL 60045
                                                                             Basis for the claim:    Insurance financing services.
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 16 of 42
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
             Case 19-10236                    Doc 37           Filed 05/10/19 Entered 05/10/19 17:58:31                                        Desc Main
                                                                Document     Page 33 of 65
 Debtor       Johnson Publishing Company, LLC                                                         Case number (if known)            19-10236
              Name

 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,000.00
          Beauty Story Corp                                                   Contingent
          4310 Canoga Drive                                                   Unliquidated
          Woodland Hills, CA 91364                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Photography services.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $61,389.25
          Blue Cross Blue Shield                                              Contingent
          Health Care Service Corporation                                     Unliquidated
          25550 Network Place                                                 Disputed
          Chicago, IL 60673-1255
                                                                             Basis for the claim:    Health insurance.
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $4,000,000.00
          Branden R. Bell
          c/o M. Brice Ladson, Esq.                                           Contingent
          Ladson Law Firm, P.C.                                               Unliquidated
          P.O. Box 2819                                                       Disputed
          Richmond Hill, GA 31412
                                                                             Basis for the claim:    Alleged defamation damages.
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Brian E. Bell                                                       Contingent
          c/o M. Brice Ladson, Esq.                                           Unliquidated
          Ladson Law Firm, P.C.
          P.O. Box 2819
                                                                              Disputed
          Richmond Hill, GA 31412                                                            Duplicate of claim asserted by Branden R. Bell for
                                                                             Basis for the claim:

          Date(s) debt was incurred
                                                                             $4,000,000.00. Amount not listed here to avoid duplication. Alleged
                                                                             defamation damages.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $813.00
          CareerBuilder Employment Screening, LLC                             Contingent
          3800 Golf Road, Ste 120                                             Unliquidated
          Atrium Corporate Center                                             Disputed
          Rolling Meadows, IL 60008
                                                                             Basis for the claim:    Recruitment and screening services.
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $5,050.37
          Carlton Fields                                                      Contingent
          P.O. Box 3239                                                       Unliquidated
          Tampa, FL 33601-3239
                                                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Legal services.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $296,815.34
          CDS Global                                                          Contingent
          Paul Polus, CFO                                                     Unliquidated
          1901 Bell Avenue                                                    Disputed
          Des Moines, IA 50315-1099
                                                                             Basis for the claim:    Media services.
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 17 of 42
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
             Case 19-10236                    Doc 37           Filed 05/10/19 Entered 05/10/19 17:58:31                                        Desc Main
                                                                Document     Page 34 of 65
 Debtor       Johnson Publishing Company, LLC                                                         Case number (if known)            19-10236
              Name

 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $9,625.00
          CenturyLink                                                         Contingent
          P.O. Box 4300                                                       Unliquidated
          Carol Stream, IL 60197-4300                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Email services.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $28,121.54
          Centurylink Business Services                                       Contingent
          100 CenturyLink Drive                                               Unliquidated
          Monroe, LA 71203                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Phone and internet services.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,756.49
          Certified Moving & Storage Co, LLC                                  Contingent
          286 Madison Avenue                                                  Unliquidated
          15the Floor                                                         Disputed
          New York, NY 10017
                                                                             Basis for the claim:    Corporate relocation/moving services.
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $8,239.59
          Chase Bank
          Mail Code OH1-1272                                                  Contingent
          340 S. Cleveland Ave.                                               Unliquidated
          Bldg 370                                                            Disputed
          Westerville, OH 43081
                                                                             Basis for the claim:    Banking services.
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,998.26
          Chicago Office Technology                                           Contingent
          P.O. Box 5940                                                       Unliquidated
          Lockbox #20-COE 001                                                 Disputed
          Carol Stream, IL 60197-5940
                                                                             Basis for the claim:    Printer and copier maintenance services.
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,098.94
          CHLIC-Chicago                                                       Contingent
          5476 Collection Center Drive                                        Unliquidated
          Chicago, IL 60693-0547                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Life insurance.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $18,000.00
          Cigna Group Insurance                                               Contingent
          P.O. Box 20643                                                      Unliquidated
          Lehigh Valley, PA 84971-9888                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Dental insurance.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 18 of 42
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
             Case 19-10236                    Doc 37           Filed 05/10/19 Entered 05/10/19 17:58:31                                        Desc Main
                                                                Document     Page 35 of 65
 Debtor       Johnson Publishing Company, LLC                                                         Case number (if known)            19-10236
              Name

 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $350.00
          ComEd                                                               Contingent
          P.O. Box 6111                                                       Unliquidated
          Carol Stream, IL 60197-6111                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Electrical service.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $309.07
          Conexis                                                             Contingent
          P.O. Box 8363                                                       Unliquidated
          Pasadena, CA 91109-8363                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Employee benefit services.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $765.00
          Consumer Product Testing Co., Inc.                                  Contingent
          70 New Dutch Lane                                                   Unliquidated
          Attn: Accounting Department                                         Disputed
          Fairfield, NJ 07004-2514
                                                                             Basis for the claim:    Product testing services.
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $121.92
          CSC                                                                 Contingent
          251 Little Falls Drive                                              Unliquidated
          Wilmington, DE 19808-1674                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Corporate registered agent fees.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,011.00
          CT Corporation                                                      Contingent
          P.O. Box 4349                                                       Unliquidated
          Carol Stream, IL 60197-4349                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Corporate registered agent fees.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,182.70
          Dante Disposable Products, LLC                                      Contingent
          1014 S. Westlake Blvd                                               Unliquidated
          #14-265                                                             Disputed
          Westlake Village, CA 91361
                                                                             Basis for the claim:    Makeup brush cleaning supplies.
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,369.00
          David LaPorte                                                       Contingent
          P.O. Box 400                                                        Unliquidated
          Flossmoor, IL 60422                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Legal services.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 19 of 42
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
             Case 19-10236                    Doc 37           Filed 05/10/19 Entered 05/10/19 17:58:31                                        Desc Main
                                                                Document     Page 36 of 65
 Debtor       Johnson Publishing Company, LLC                                                         Case number (if known)            19-10236
              Name

 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,325.44
          Dell Business Credit                                                Contingent
          P.O. Box 5275                                                       Unliquidated
          Carol Stream,, IL 60197-5275                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Various computer equipment.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $1,935,300.00
          Desiree Rogers
          c/o Randall Klein                                                   Contingent
          Goldberg Kohn                                                       Unliquidated
          55 East Monroe Street, Suite 3300                                   Disputed
          Chicago, IL 60603-5792
                                                                             Basis for the claim:    Loans and deferred compensation.
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $251,709.93
          Dillard Dept. Stores, Inc.                                          Contingent
          1600 Cantrell Road                                                  Unliquidated
          Little Rock, AR 72201                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Merchant expenses.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $13,000.00
          Dougmar Consultants                                                 Contingent
          305 East 86th St., Apt 4J West                                      Unliquidated
          New York, NY 10028                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Fashion Fair European representative.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $33,888.45
          Drinker Biddle & Reath LLP                                          Contingent
          191 N. Wacker Drive                                                 Unliquidated
          Suite 3700                                                          Disputed
          Chicago, IL 60606-1698
                                                                             Basis for the claim:    Legal services.
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $943.10
          Fed Exp - Fashion Fair Account                                      Contingent
          P.O. Box 94515                                                      Unliquidated
          Palatine, IL 60094-4515                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Shipping and packaging services.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $7,365.42
          Federal Express- Johnson Publishing Acco                            Contingent
          P.O. Box 94515                                                      Unliquidated
          Palatine, IL 60094-4515                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Shipping and packaging services.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 20 of 42
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
             Case 19-10236                    Doc 37           Filed 05/10/19 Entered 05/10/19 17:58:31                                        Desc Main
                                                                Document     Page 37 of 65
 Debtor       Johnson Publishing Company, LLC                                                         Case number (if known)            19-10236
              Name

 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $6,720.00
          Freedom Models California, Inc.                                     Contingent
          820 N. Fairfax Ave                                                  Unliquidated
          West Hollywood, CA 90046                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Modelling services.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Fry Communications, Inc.                                            Contingent
          115 W Main St                                                       Unliquidated
          Mechanicsburg, PA 17055                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Printing services.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $4,125,000.00
          Fry Communications, Inc.                                            Contingent
          800 W. Church Road                                                  Unliquidated
          Mechanicsburg, PA 17055                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Printing services.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,050.00
          Geoffrey Black                                                      Contingent
          689 North Shelby Street                                             Unliquidated
          Gary, IN 46403                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Photography services.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Gibraltar Business Capital LLC                                      Contingent
          400 Skokie Blvd., Suite 375                                         Unliquidated
          Northbrook, IL 60062                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    For notice purposes.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.46     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $20,000.00
          Grace Kingdom Beauty                                                Contingent
          106 Lawrence Road                                                   Unliquidated
          Parsippany, NJ 07054                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consulting services.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.47     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $636.41
          Green Inc                                                           Contingent
          1718 N Wells                                                        Unliquidated
          Chicago, IL 60614                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Florist.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 21 of 42
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
             Case 19-10236                    Doc 37           Filed 05/10/19 Entered 05/10/19 17:58:31                                        Desc Main
                                                                Document     Page 38 of 65
 Debtor       Johnson Publishing Company, LLC                                                         Case number (if known)            19-10236
              Name

 3.48     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $7,887.50
          Greenbaum Rowe Smith & Davis LLP                                    Contingent
          P.O. Box 5600                                                       Unliquidated
          Woodbridge, NJ 07095                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Legal services.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.49     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $25,961.90
          GXS                                                                 Contingent
          c/o J.P. Morgan Lockbox                                             Unliquidated
          29144 Network Place                                                 Disputed
          Chicago, IL 60673-1290
                                                                             Basis for the claim:    E-commerce services.
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.50     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $12,825.00
          Hall's Magazine Reports                                             Contingent
          80 Hathaway Dr                                                      Unliquidated
          Stratford, CT 06615                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Editorial content analysis for publications.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.51     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,225.13
          Health Canada - Sante Canada
          Accts Receivable                                                    Contingent
          P/L 1918B - RM-Piece 1804B                                          Unliquidated
          161 Godendrod DRWY                                                  Disputed
          Ottawa ON K1A 0K9
                                                                             Basis for the claim:    International regulatory fees.
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.52     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $216.00
          Herbert Mines Associates, Inc.                                      Contingent
          600 Lexington Avenue                                                Unliquidated
          2nd Floor                                                           Disputed
          New York, NY 10022
                                                                             Basis for the claim:    Executive search consulting services.
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.53     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $835.00
          Hi Class Express, Inc.                                              Contingent
          334 Totowa Road                                                     Unliquidated
          Front Left                                                          Disputed
          Totowa, NJ 07512
                                                                             Basis for the claim:    Delivery services.
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.54     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $17,079.00
          Hochfelder & Weber, P.C.                                            Contingent
          525 West Monroe                                                     Unliquidated
          Suite 910                                                           Disputed
          Chicago, IL 60661-3629
                                                                             Basis for the claim:    Accounting services.
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 22 of 42
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
             Case 19-10236                    Doc 37           Filed 05/10/19 Entered 05/10/19 17:58:31                                        Desc Main
                                                                Document     Page 39 of 65
 Debtor       Johnson Publishing Company, LLC                                                         Case number (if known)            19-10236
              Name

 3.55     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $52,000.00
          Horizon Media, Inc.                                                 Contingent
          75 Varick Street                                                    Unliquidated
          New York, NY 10013                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Media services.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.56     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $18,804.54
          Hudson Bay                                                          Contingent
          Attn: Legal Department                                              Unliquidated
          698 Lawrence Ave West, 1st Floor                                    Disputed
          Totonto ON M6A 3A5
                                                                             Basis for the claim:    Retail services.
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.57     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $8,680.06
          Hudson Group Retail, LLC                                            Contingent
          1 Meadowlands Plaza-11th FL                                         Unliquidated
          ATTN: Promo Department                                              Disputed
          East Rutherford, NJ 07073
                                                                             Basis for the claim:    Retail services.
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.58     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,400.00
          ICON Group                                                          Contingent
          2747 West Taylor Street                                             Unliquidated
          Chicago, IL 60612                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Storage fees.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.59     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,250.00
          Infinity Images                                                     Contingent
          5600 NE Hassalo Street                                              Unliquidated
          Portland, OR 97213                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Photography services.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.60     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,912.52
          Iron Mountain                                                       Contingent
          1000 Campus Drive                                                   Unliquidated
          Collegeville, PA 19426                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Document destruction and storage; server backups.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.61     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $32,237.97
          Jay Packaging Group                                                 Contingent
          P.O. Box 185                                                        Unliquidated
          Rockland, MA 02370                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Packaging services.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 23 of 42
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
             Case 19-10236                    Doc 37           Filed 05/10/19 Entered 05/10/19 17:58:31                                        Desc Main
                                                                Document     Page 40 of 65
 Debtor       Johnson Publishing Company, LLC                                                         Case number (if known)            19-10236
              Name

 3.62     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,808.92
          Jenner & Block LLP                                                  Contingent
          353 N. Clark Street                                                 Unliquidated
          Chicago, IL 60654-3456                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Legal services.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.63     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $122,488.59
          Jerhel Plastics, Inc.                                               Contingent
          63 New Hook Road                                                    Unliquidated
          Bayonne, NJ 07002                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.64     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $252.00
          Joan E. Lopera                                                      Contingent
          30 Third Avenue                                                     Unliquidated
          #3 N                                                                Disputed
          Brooklyn, NY 11217
                                                                             Basis for the claim:    Contracting services.
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.65     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $143,336.91
          Jones Day                                                           Contingent
          77 W. Wacker Drive                                                  Unliquidated
          Suite 3500                                                          Disputed
          Chicago, IL 60601
                                                                             Basis for the claim:    Legal services.
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.66     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Karen K. Bell
          c/o M. Brice Ladson, Esq.                                           Contingent
          Ladson Law Firm, P.C.                                               Unliquidated
          P.O. Box 2819                                                       Disputed
          Richmond Hill, GA 31412
                                                                             Basis for the claim:    Alleged defamation damages.
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.67     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,227.04
          Kelly Services, Inc.                                                Contingent
          1212 Solutions Center                                               Unliquidated
          Chicago, IL 60677-1002                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Temporary staffing services.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.68     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $419,317.55
          Kolmar Laboratories, Inc.                                           Contingent
          P.O. Box 95000-4175                                                 Unliquidated
          Philadelphia, PA 19195-0001                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Cosmetics and beauty products manufacturing.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 24 of 42
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
             Case 19-10236                    Doc 37           Filed 05/10/19 Entered 05/10/19 17:58:31                                        Desc Main
                                                                Document     Page 41 of 65
 Debtor       Johnson Publishing Company, LLC                                                         Case number (if known)            19-10236
              Name

 3.69     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $677.97
          Konica Minolta Business Solutions                                   Contingent
          USA Inc                                                             Unliquidated
          Dept. CH 19188                                                      Disputed
          Palatine, IL 60055-9188
                                                                             Basis for the claim:    Printer and copier maintenance services.
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.70     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $641.90
          Kroeger Packaging, Inc.                                             Contingent
          215M Central Avenue                                                 Unliquidated
          East Farmingdale, NY 11735                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Cosmetic label printing services.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.71     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,600.00
          Lee Hecht Harrison LLC                                              Contingent
          Dept. CH #10544                                                     Unliquidated
          Palatine, IL 60055-0544                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consulting services.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.72     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,926.89
          Life Insurance Company of North America                             Contingent
          P.O. Box 8500 - 110                                                 Unliquidated
          Philadelphia, PA 19178-0110                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Life insurance.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.73     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $760,030.98
          Linda Johnson Rice                                                  Contingent
          c/o J. Mark Fisher                                                  Unliquidated
          233 South Wacker Drive                                              Disputed
          Suite 7100
          Chicago, IL 60606                                                  Basis for the claim:    Unsecured loans and exclusive of any deferred
                                                                             compensation.
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.74     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,000.00
          Lipschultz Levin & Gray                                             Contingent
          425 Huehl Rd.                                                       Unliquidated
          Building 7                                                          Disputed
          Northbrook, IL 60062
                                                                             Basis for the claim:    Accounting services.
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.75     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $78,450.10
          Lord & Taylor                                                       Contingent
          250 Vesey Street                                                    Unliquidated
          21st Floor                                                          Disputed
          New York, NY 10281
                                                                             Basis for the claim:    Merchant expenses.
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 25 of 42
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
             Case 19-10236                    Doc 37           Filed 05/10/19 Entered 05/10/19 17:58:31                                        Desc Main
                                                                Document     Page 42 of 65
 Debtor       Johnson Publishing Company, LLC                                                         Case number (if known)            19-10236
              Name

 3.76     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $236,614.79
          Macy's, Inc.                                                        Contingent
          7 West Seventh Street                                               Unliquidated
          Attn: Legal Department                                              Disputed
          Cincinnati, OH 45202
                                                                             Basis for the claim:    Merchant expenses.
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.77     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $83,605.55
          McGuireWoods London LLC                                             Contingent
          11 Pilgrim Street                                                   Unliquidated
          London, EC4V 6RN                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Legal services.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.78     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,579.50
          Mega Media Entertainment                                            Contingent
          10554 Riverside Dr.                                                 Unliquidated
          Toluca Lake, CA 91602                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Production services.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.79     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,340.00
          Miller Peters                                                       Contingent
          4148 S. Berkeley Ave.                                               Unliquidated
          Chicago, IL 60653                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Graphic design services.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.80     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $18,410.06
          MNJ Technologies Direct, Inc.                                       Contingent
          P.O. Box 7461                                                       Unliquidated
          Buffalo Grove, IL 60089                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Information technology equipment and services.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.81     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             Unknown
          Narcissus Thomas
          c/o Alexandria Awad, Esq.                                           Contingent
          Levy Konisgsberg, LLP                                               Unliquidated
          800 3rd Ave                                                         Disputed
          New York, NY 10022
                                                                             Basis for the claim:    Civil tort claimant.
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.82     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $90,587.50
          Neal & McDevitt, LLC                                                Contingent
          1776 Ash Street                                                     Unliquidated
          Northfield, IL 60093-3001                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Legal services.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 26 of 42
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
             Case 19-10236                    Doc 37           Filed 05/10/19 Entered 05/10/19 17:58:31                                        Desc Main
                                                                Document     Page 43 of 65
 Debtor       Johnson Publishing Company, LLC                                                         Case number (if known)            19-10236
              Name

 3.83     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $11,942.75
          O'Hare Van Lines, Inc.                                              Contingent
          10800 W. Belmont Ave                                                Unliquidated
          Suite 300-B                                                         Disputed
          Franklin Park, IL 60131
                                                                             Basis for the claim:    Moving services.
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.84     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $616.68
          Oak Tree Printing, Inc.                                             Contingent
          88 Route 303                                                        Unliquidated
          Tappan,, NY 10983                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Printing services.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.85     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $4,150.59
          Office Depot                                                        Contingent
          P.O. Box 633211                                                     Unliquidated
          Cincinnati, OH 45263-3211                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Office supplies.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.86     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,675.00
          Operative Media, Inc.                                               Contingent
          Box 200663                                                          Unliquidated
          Pittsburgh, PA 15251-2662                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Advertising services.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.87     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $57,138.00
          Out of the Blue Enterprises, LLC
          Rockefeller Center                                                  Contingent
          1270 Avenue of the Americas                                         Unliquidated
          Suite 501                                                           Disputed
          New York, NY 10020
                                                                             Basis for the claim:    Security deposit and rent owed.
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.88     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $5,519.96
          Outsource Solutions Group, Inc.                                     Contingent
          1730 Park Street                                                    Unliquidated
          Naperville, IL 60563                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Information technology services.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.89     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $4,000.00
          Pacific Trial Attorneys                                             Contingent
          4100 Newport Place                                                  Unliquidated
          Newport Beach, CA 92660                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Legal services.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 27 of 42
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
             Case 19-10236                    Doc 37           Filed 05/10/19 Entered 05/10/19 17:58:31                                        Desc Main
                                                                Document     Page 44 of 65
 Debtor       Johnson Publishing Company, LLC                                                         Case number (if known)            19-10236
              Name

 3.90     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $35,022.00
          Pamco Label Company, Inc.                                           Contingent
          P.O. Box 1000                                                       Unliquidated
          Dept. 5                                                             Disputed
          Memphis, TN 38148
                                                                             Basis for the claim:    Label printing services.
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.91     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $33.37
          Perkins Coie LLP                                                    Contingent
          1201 Third Avenue, Suite 4900                                       Unliquidated
          Seattle, WA 98101                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Legal services.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.92     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,332.80
          Pickens-Kane Moving & Storage Co.                                   Contingent
          410 N. Milwaukee Avenue                                             Unliquidated
          3rd Floor                                                           Disputed
          Chicago, IL 60654
                                                                             Basis for the claim:    Storage space.
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.93     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $14,797.61
          Pilot Freight Services                                              Contingent
          P.O. Box 654058                                                     Unliquidated
          Dallas, TX 75265-4058                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Shipping and logistics services.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.94     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $14,703.00
          Priority One Clearing Services                                      Contingent
          1151 NE Cleveland St.                                               Unliquidated
          Clearwater, FL 33755                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Magazing subscription services.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.95     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $6,373.80
          Process Technologies & Packaging LLC                                Contingent
          102 Life Science Drive                                              Unliquidated
          Olyphant, PA 18447                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Cosmetics manufacturing services.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.96     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $705.42
          Quantum Corporation                                                 Contingent
          P.O. Box 933085                                                     Unliquidated
          Cleveland, OH 44193                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Video storage and management services.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 28 of 42
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
             Case 19-10236                    Doc 37           Filed 05/10/19 Entered 05/10/19 17:58:31                                        Desc Main
                                                                Document     Page 45 of 65
 Debtor       Johnson Publishing Company, LLC                                                         Case number (if known)            19-10236
              Name

 3.97     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $753.89
          Quill Corporation                                                   Contingent
          P.O. Box 37600                                                      Unliquidated
          Philadelphia, PA 19101-0600                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Office supplies.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.98     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,762.57
          R4 Services                                                         Contingent
          1301 W. 35th Street                                                 Unliquidated
          Chicago, IL 60609                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Storage space.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.99     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $467.49
          Rackspace US, Inc.                                                  Contingent
          JP Morgan Chase                                                     Unliquidated
          14800 Frye Road, TX1-0029                                           Disputed
          Fort Worth, TX 76155
                                                                             Basis for the claim:    Cloud computing services.
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.100    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $599.24
          RCPI Cleaning Services LLC                                          Contingent
          P.O. Box 30156                                                      Unliquidated
          New York, NY 10087-0156                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Cleaning services.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.101    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $219,438.74
          RCPI Landmark Properties, LLC                                       Contingent
          P.O. Box 33173                                                      Unliquidated
          Newark, NJ 07188-3173                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Lease payments.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.102    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,385.00
          RGTS                                                                Contingent
          P.O. Box 4910                                                       Unliquidated
          Church Street Station                                               Disputed
          New York, NY 10261-4910
                                                                             Basis for the claim:    Information technology services.
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.103    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Richard E. Bell, Jr.
          c/o M. Brice Ladson, Esq.                                           Contingent
          Ladson Law Firm, P.C.                                               Unliquidated
          P.O. Box 2819                                                       Disputed
          Richmond Hill, GA 31412
                                                                             Basis for the claim:    Alleged defamation damages.
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 29 of 42
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
             Case 19-10236                    Doc 37           Filed 05/10/19 Entered 05/10/19 17:58:31                                        Desc Main
                                                                Document     Page 46 of 65
 Debtor       Johnson Publishing Company, LLC                                                         Case number (if known)            19-10236
              Name

 3.104    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,210.53
          Ricoh USA, Inc.                                                     Contingent
          P.O. Box 802815                                                     Unliquidated
          Chicago, IL 60680-2815                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Printing services.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.105    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $61,500.00
          Salo, LLC                                                           Contingent
          NW 6087                                                             Unliquidated
          P.O. Box 1450                                                       Disputed
          Minneapolis, MN 55485-6087
                                                                             Basis for the claim:    Temporary staffing services.
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.106    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $12,053.50
          Schoenberg Finkel Newman & Rosenberg LLC                            Contingent
          222 South Riverside Plaza                                           Unliquidated
          Suite 2100                                                          Disputed
          Chicago, IL 60606-6101
                                                                             Basis for the claim:    Legal services.
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.107    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $183,996.86
          Sidley Austin LLP                                                   Contingent
          One South Dearborn Street                                           Unliquidated
          Chicago, IL 60603                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Legal services.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.108    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $30,906.00
          Skadden, Arps, Slate, Meagher & Flom LLP                            Contingent
          155 North Wacker Dr                                                 Unliquidated
          Chicago, IL 60606                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Legal services.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.109    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,219.00
          Spoor Fisher Jersey                                                 Contingent
          P.O. Box 281                                                        Unliquidated
          Africa House 11 Castle Street                                       Disputed
          St. Helier, Jersey, J34 9TW
                                                                             Basis for the claim:    International IP services.
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.110    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $21,748.74
          SPS Commerce, Inc.                                                  Contingent
          P.O. Box 205782                                                     Unliquidated
          Dallas, TX 75320-5782                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    E-commerce services.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 30 of 42
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
             Case 19-10236                    Doc 37           Filed 05/10/19 Entered 05/10/19 17:58:31                                        Desc Main
                                                                Document     Page 47 of 65
 Debtor       Johnson Publishing Company, LLC                                                         Case number (if known)            19-10236
              Name

 3.111    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $109,559.70
          Subscription Data Processing, LLC                                   Contingent
          P.O. Box 661                                                        Unliquidated
          Morrison, CO 80465                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Media services.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.112    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $6,000.00
          The Executive Leadership Council, Inc.                              Contingent
          1001 N. Fairfax Street                                              Unliquidated
          Suite 300                                                           Disputed
          Alexandria, VA 22314
                                                                             Basis for the claim:    Membership in organization.
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.113    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,400.00
          The Icon Group, Inc.                                                Contingent
          2747 W. Taylor St.                                                  Unliquidated
          Chicago, IL 60612                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Storage space and services.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.114    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $8,300.00
          The Royal Promotion Group, Inc.                                     Contingent
          119 West 57th Street                                                Unliquidated
          New York, NY 10019                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Retail/purchase displays and store fixtures.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.115    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $19,119.06
          Three Z Printing Company                                            Contingent
          902 West Main                                                       Unliquidated
          Teutopolis, IL 62467                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Printing services.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.116    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $809.80
          TNG GP                                                              Contingent
          1955 Lake Park                                                      Unliquidated
          Suite 400                                                           Disputed
          Smyrna, GA 30080
                                                                             Basis for the claim:    Media services.
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.117    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $411.04
          U-Line Shipping Supply Specialists                                  Contingent
          P.O. Box 88741                                                      Unliquidated
          Chicago, IL 60680-1741                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Office supplies.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 31 of 42
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
             Case 19-10236                    Doc 37           Filed 05/10/19 Entered 05/10/19 17:58:31                                        Desc Main
                                                                Document     Page 48 of 65
 Debtor       Johnson Publishing Company, LLC                                                         Case number (if known)            19-10236
              Name

 3.118    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $416.86
          United Parcel Service                                               Contingent
          Lockbox 577                                                         Unliquidated
          Carol Stream, IL 60132-0577                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Shipping services.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.119    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $8,220.00
          United States Department of Labor
          P.O. Box 1914                                                       Contingent
          Attn: Stacey E. Elias                                               Unliquidated
          Plan Benefits Security Division                                     Disputed
          Washington, DC 20013
                                                                             Basis for the claim:    Late filing fees.
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.120    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $46.92
          UPS Supply Chain Solutions, Inc.                                    Contingent
          28013 Network Place                                                 Unliquidated
          Chicago, IL 60673-1280                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Freight services.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.121    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,602.45
          Vision Service Plan                                                 Contingent
          P.O. Box 742135                                                     Unliquidated
          Los Angeles, CA 90074-2135                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Employee benefits.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.122    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $21,682.03
          Walden Macht & Haran LLP                                            Contingent
          One Battery Park Plaza                                              Unliquidated
          34th Floor                                                          Disputed
          New York, NY 10004
                                                                             Basis for the claim:    Legal services.
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.123    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $8,723.61
          Walter White, Jr                                                    Contingent
          50 The Rosler Building                                              Unliquidated
          85 Ewer Street                                                      Disputed
          London SE1 0FT, UK
                                                                             Basis for the claim:    Consulting services.
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.124    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $6,040.00
          Wilhelmina International Inc.                                       Contingent
          300 Park Avenue South                                               Unliquidated
          Fl. 2                                                               Disputed
          New York, NY 10010
                                                                             Basis for the claim:    Modeling services.
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 32 of 42
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
             Case 19-10236                    Doc 37           Filed 05/10/19 Entered 05/10/19 17:58:31                                        Desc Main
                                                                Document     Page 49 of 65
 Debtor       Johnson Publishing Company, LLC                                                         Case number (if known)            19-10236
              Name

 3.125     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $8,456.31
           Winston & Strawn LLP                                               Contingent
           36235 Treasury Center                                              Unliquidated
           Chicago, IL 60694-6200                                             Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Legal services.
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.126     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.           $642,868.00
           World Wide Packaging, LLC                                          Contingent
           15 Vreeland Road                                                   Unliquidated
           Suite #4                                                           Disputed
           Florham Park, NJ 07932-2201
                                                                                              Cosmetics packaging. Partial summary judgment entered
                                                                             Basis for the claim:
           Date(s) debt was incurred
                                                                             March 21, 2019, in the amount of $311,157.00
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.127     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $34,724.00
           Wormser Corporation                                                Contingent
           150 Coolidge Avenue                                                Unliquidated
           P.O. Box 5209                                                      Disputed
           Englewood, NJ 07631
                                                                             Basis for the claim:    Products and packaging services.
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?    No  Yes
 3.128     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $2,000.00
           Zlato Digital                                                      Contingent
           c/o Blagica Bottigliero - R.A.                                     Unliquidated
           622 Lyman Avenue                                                   Disputed
           Oak Park, IL 60304
                                                                             Basis for the claim:    Marketing services.
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?    No  Yes

 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the       Last 4 digits of
                                                                                                      related creditor (if any) listed?             account number, if
                                                                                                                                                    any
 4.1       200 S. Michigan LLC
           c/o Illinois Corporation Service C - RA                                                    Line     3.1
           801 Adlai Stevenson Drive
           Springfield, IL 62703                                                                            Not listed. Explain


 4.2       200 S. Michigan, LLC
           c/o Corporation Service Company                                                            Line     3.1
           251 Little Falls Drive
           Wilmington, DE 19808                                                                             Not listed. Explain


 4.3       ABA Packaging Corporation
           c/o The CKB Firm                                                                           Line     3.2
           30 North LaSalle Street
           Suite 1520                                                                                       Not listed. Explain
           Chicago, IL 60602

 4.4       ABA Packaging Corporation
           Attn: Ralph Agoglia, CEO                                                                   Line     3.2
           38 Old Brook Road
           Dix Hills, NY 11746                                                                              Not listed. Explain


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 33 of 42
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
             Case 19-10236                    Doc 37           Filed 05/10/19 Entered 05/10/19 17:58:31                               Desc Main
                                                                Document     Page 50 of 65
 Debtor       Johnson Publishing Company, LLC                                                     Case number (if known)        19-10236
              Name

          Name and mailing address                                                               On which line in Part1 or Part 2 is the   Last 4 digits of
                                                                                                 related creditor (if any) listed?         account number, if
                                                                                                                                           any
 4.5      ADP, INC.
          84 State St                                                                            Line   3.3
          Boston, MA 02109
                                                                                                       Not listed. Explain

 4.6      ADP, LLC
          c/o Lyon Collection Service                                                            Line   3.3
          7924 West Sahara Avenue
          Las Vegas, NV 89117                                                                          Not listed. Explain


 4.7      Advanced Distribution Systems, Inc.
          105-107 Stonehurst Ct.                                                                 Line   3.4
          Northvale, NJ 07647
                                                                                                       Not listed. Explain

 4.8      Ajilon North America, LLC
          c/o CT Corporation System - RA                                                         Line   3.5
          208 S LaSalle St
          Chicago, IL 60604                                                                            Not listed. Explain


 4.9      Albea Cosmetics America, Inc.
          191 State Route 31 N                                                                   Line   3.6
          Washington, NJ 07882-1529
                                                                                                       Not listed. Explain

 4.10     American Eagle Packaging Corporation
          c/o Thomas R Palmer- RA                                                                Line   3.8
          1515 E Woodfield Rd.
          Suite 250                                                                                    Not listed. Explain
          Schaumburg, IL 60173

 4.11     American Express
          c/o Zwicker & Associates                                                               Line   3.9
          Attn: Daniel Moken, Esq.
          1105 Laurel Oak Rd., Suite 136                                                               Not listed. Explain
          Voorhees, NJ 08043

 4.12     Arkadin Global Conferencing
          c/o Brennan & Clark                                                                    Line   3.10
          721 East Madison Street
          Suite 200                                                                                    Not listed. Explain
          Villa Park, IL 60181

 4.13     Baker & McKenzie
          300 East Randolph Street                                                               Line   3.11
          Suite 5000
          Chicago, IL 60601-6384                                                                       Not listed. Explain


 4.14     Branden R. Bell
          c/o Oliver Maner, LLP                                                                  Line   3.15
          Attn: Larry Evans
          218 West State St.                                                                           Not listed. Explain
          Savannah, GA 31401

 4.15     Branden R. Bell
          c/o Elizabeth E. Richert                                                               Line   3.15
          Crotty & Schiltz, LLC
          120 N. LaSalle St., Floor 20                                                                 Not listed. Explain
          Chicago, IL 60602




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 34 of 42
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
             Case 19-10236                    Doc 37           Filed 05/10/19 Entered 05/10/19 17:58:31                               Desc Main
                                                                Document     Page 51 of 65
 Debtor       Johnson Publishing Company, LLC                                                     Case number (if known)        19-10236
              Name

          Name and mailing address                                                               On which line in Part1 or Part 2 is the   Last 4 digits of
                                                                                                 related creditor (if any) listed?         account number, if
                                                                                                                                           any
 4.16     Brian E. Bell
          c/o Oliver Maner, LLP                                                                  Line   3.16
          Attn: Larry Evans
          218 West State St.                                                                           Not listed. Explain
          Savannah, GA 31401

 4.17     Brian E. Bell
          c/o Elizabeth E. Richert                                                               Line   3.16
          Crotty & Schiltz, LLC
          120 N. LaSalle St., Floor 20                                                                 Not listed. Explain
          Chicago, IL 60602

 4.18     CareerBuilder Employment Screening, LLC
          c/o C T Corporation System - RA                                                        Line   3.17
          208 S LaSalle St.
          Suite 814                                                                                    Not listed. Explain
          Chicago, IL 60604

 4.19     CDS Global, Inc.
          c/o CT Corporation System - RA                                                         Line   3.19
          400 E Court Ave
          Des Moines, IA 50309                                                                         Not listed. Explain


 4.20     Centurylink Business Services
          Attn: ARMS Payments                                                                    Line   3.21
          1820 Sky Harbor Circle South
          Phoenix, AZ 85034-9700                                                                       Not listed. Explain


 4.21     Chicago Office Technology Group Inc.
          c/o CT Corporation System - RA                                                         Line   3.24
          208 S LaSalle St
          Suite 814                                                                                    Not listed. Explain
          Chicago, IL 60604

 4.22     Cigna Group Insurance
          c/o Leib                                                                               Line   3.26
          P.O. Box 357
          Voorhees, NJ 08043                                                                           Not listed. Explain


 4.23     City of Chicago
          Department of Finance-Tax                                                              Line   2.9
          333 S. State Street, Suite 300
          Chicago, IL 60604-3977                                                                       Not listed. Explain


 4.24     ComEd Customer Care Center
          P.O. Box 805379                                                                        Line   3.27
          Chicago, IL 60680-5379
                                                                                                       Not listed. Explain

 4.25     Consumer Product Testing Co., Inc.
          c/o The Receivable Man                                                                 Line   3.29
          P.O. Box 361348
          Columbus, OH 43236                                                                           Not listed. Explain


 4.26     Dougmar Consultants
          18 Winwood Ct - RA                                                                     Line   3.37
          P.O. Box 681
          West Hampton, NY 11977                                                                       Not listed. Explain




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 35 of 42
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
             Case 19-10236                    Doc 37           Filed 05/10/19 Entered 05/10/19 17:58:31                               Desc Main
                                                                Document     Page 52 of 65
 Debtor       Johnson Publishing Company, LLC                                                     Case number (if known)        19-10236
              Name

          Name and mailing address                                                               On which line in Part1 or Part 2 is the   Last 4 digits of
                                                                                                 related creditor (if any) listed?         account number, if
                                                                                                                                           any
 4.27     Drinker Biddle & Reath LLP
          c/o Illinois Corporation Service C - RA                                                Line   3.38
          Adlai Stevenson Drive
          Springfield, IL 62703                                                                        Not listed. Explain


 4.28     Drinker Biddle & Reath LLP
          191 N. Wacker Drive                                                                    Line   3.38
          Suite 3700
          Chicago, IL 60606-1698                                                                       Not listed. Explain


 4.29     Federal Express- Johnson Publishing Acco
          c/o North Shore Agency                                                                 Line   3.40
          270 Spagnoli Road
          Suite 110                                                                                    Not listed. Explain
          Melville, NY 11747

 4.30     Gibraltar Business Capital, LLC
          c/o CT Corporation System                                                              Line   3.45
          208 S. LaSalle St., Suite 814
          Chicago, IL 60604                                                                            Not listed. Explain


 4.31     Green Inc
          c/o Tony Bryant - RA                                                                   Line   3.47
          420 W Grand 1A
          Chicago, IL 60610                                                                            Not listed. Explain


 4.32     GXS
          c/o ABC/Amega                                                                          Line   3.49
          500 Seneca Street
          Suite 400                                                                                    Not listed. Explain
          Buffalo, NY 14204-1963

 4.33     GXS, Inc
          c/o Illinois Corporation Service C - RA                                                Line   3.49
          801 Adlai Stevenson Drive
          Springfield, IL 62703                                                                        Not listed. Explain


 4.34     Health Care Service Corporation Illinois
          c/o Illinois Corporation Service C- RA                                                 Line   3.14
          801 Adlai Stevenson Drive
          Springfield, IL 62703                                                                        Not listed. Explain


 4.35     Herbert Mines Associates, Inc.
          c/o Harold D Reiter - RA                                                               Line   3.52
          600 Lexington Avenue
          2nd Floor                                                                                    Not listed. Explain
          New York, NY 10022

 4.36     Horizon Media, Inc.
          Attn: Business & Legal Affairs                                                         Line   3.55
          75 Varick Street
          New York, NY 10013                                                                           Not listed. Explain


 4.37     Illinois Department of Revenue
          100 W. Randolph                                                                        Line   2.14
          Bankruptcy Section-Level 7-425
          Chicago, IL 60601                                                                            Not listed. Explain


 4.38     Illinois Department of Revenue
          ICS Payment and Correspondence Unit                                                    Line   2.14
          P.O. Box 19043
          Springfield, IL 62794-9043                                                                   Not listed. Explain


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 36 of 42
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
             Case 19-10236                    Doc 37           Filed 05/10/19 Entered 05/10/19 17:58:31                               Desc Main
                                                                Document     Page 53 of 65
 Debtor       Johnson Publishing Company, LLC                                                     Case number (if known)        19-10236
              Name

          Name and mailing address                                                               On which line in Part1 or Part 2 is the   Last 4 digits of
                                                                                                 related creditor (if any) listed?         account number, if
                                                                                                                                           any
 4.39     Infinity Images
          Attn: George F. Gross - Authorized Rep.                                                Line   3.59
          5600 NE Hassalo St
          Portland, OR 97213                                                                           Not listed. Explain


 4.40     Jay Packaging Group
          100 Warwick Industrial Dr                                                              Line   3.61
          Warwick, RI 02886
                                                                                                       Not listed. Explain

 4.41     Jenner & Block LLC
          c/o JB Corporate Services, Inc - RA                                                    Line   3.62
          One IBM Plaza
          40th Floor                                                                                   Not listed. Explain
          Chicago, IL 60611

 4.42     Karen K. Bell
          c/o Oliver Maner, LLP                                                                  Line   3.66
          Attn: Larry Evans
          218 West State St.                                                                           Not listed. Explain
          Savannah, GA 31401

 4.43     Karen K. Bell
          c/o Elizabeth E. Richert                                                               Line   3.66
          Crotty & Schiltz, LLC
          120 N. LaSalle St., Floor 20                                                                 Not listed. Explain
          Chicago, IL 60602

 4.44     Kelly Services, Inc.
          c/o CT Corporation System - RA                                                         Line   3.67
          208 S LaSalle St
          Suite 814                                                                                    Not listed. Explain
          Chicago, IL 60604

 4.45     Kolmar Laboratories, Inc.
          c/o the Prentice Hall Corporation System                                               Line   3.68
          2595 Interstate Drive
          Suite 103                                                                                    Not listed. Explain
          Harrisburg, PA 17110

 4.46     Kolmar Laboratories, Inc.
          c/o Knowlton Development                                                               Line   3.68
          255 Roland-Therrien
          Suite 100                                                                                    Not listed. Explain
          Lomgueuil, Quebec J4H 4A6 Canan

 4.47     Konica Minolta Business Solutions
          Central Region                                                                         Line   3.69
          500 W Madison St
          Suite 400                                                                                    Not listed. Explain
          Chicago, IL 60601

 4.48     Lee Hecht Harrison LLC
          c/o CT Corporation System - RA                                                         Line   3.71
          208 S LaSalle St
          Suite 814                                                                                    Not listed. Explain
          Chicago, IL 60604

 4.49     Life Insurance Company of North America
          1600 Arch Street                                                                       Line   3.72
          Philadelphia, PA 19103
                                                                                                       Not listed. Explain


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 37 of 42
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
             Case 19-10236                    Doc 37           Filed 05/10/19 Entered 05/10/19 17:58:31                               Desc Main
                                                                Document     Page 54 of 65
 Debtor       Johnson Publishing Company, LLC                                                     Case number (if known)        19-10236
              Name

          Name and mailing address                                                               On which line in Part1 or Part 2 is the   Last 4 digits of
                                                                                                 related creditor (if any) listed?         account number, if
                                                                                                                                           any
 4.50     Lipschultz Levin & Gray
          c/o Bruce Horwitz - RA                                                                 Line   3.74
          425 Huehl Rd Bldg 7
          Northbrook, IL 60062                                                                         Not listed. Explain


 4.51     MNJ Technologies Direct, Inc
          c/o Michael S Strauss - RA                                                             Line   3.80
          135 Revere Dr
          Northbrook, IL 60062                                                                         Not listed. Explain


 4.52     MNJ Technologies Direct, Inc.
          c/o Adam Rutstein                                                                      Line   3.80
          Spilotro Law Group, LLC
          6160 N. Cicero Ave., Suite 122                                                               Not listed. Explain
          Chicago, IL 60646

 4.53     Neal & McDevitt, LLC
          c/o Duggan Bertsch, LLC - RA                                                           Line   3.82
          303 W Madison St.
          Suite 1000                                                                                   Not listed. Explain
          Chicago, IL 60606

 4.54     New York State Department of Taxation
          and Finance                                                                            Line   2.33
          Collections and Civil Division
          WA Harriman Campus                                                                           Not listed. Explain
          Albany, NY 12227-0171

 4.55     New York State Department of Taxation
          and Finance                                                                            Line   2.33
          c/o Performant Recovery
          P.O. Box 9056                                                                                Not listed. Explain
          Pleasanton, CA 94566-9056

 4.56     NYC Department of Finance
          59 Maiden Lane 28th FL                                                                 Line   2.35
          New York, NY 10038-4502
                                                                                                       Not listed. Explain

 4.57     O'Hare Van Lines, Inc.
          c/o Harry J Fournier - RA                                                              Line   3.83
          2001 Midwest Rd
          Suite 206                                                                                    Not listed. Explain
          Oak Brook, IL 60523

 4.58     Oak Tree Printing, Inc.
          c/o Paul Andris                                                                        Line   3.84
          6 Dorchester Dr
          Glen Head, NY 11545                                                                          Not listed. Explain


 4.59     Office Depot
          c/o Vergroff Willi                                                                     Line   3.85
          P. O. Box 4155
          Sarasota, FL 34230-4155                                                                      Not listed. Explain


 4.60     Operative Media, Inc.
          6 East 32nd Street                                                                     Line   3.86
          3rd Floor
          New York, NY 10016                                                                           Not listed. Explain




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 38 of 42
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
             Case 19-10236                    Doc 37           Filed 05/10/19 Entered 05/10/19 17:58:31                               Desc Main
                                                                Document     Page 55 of 65
 Debtor       Johnson Publishing Company, LLC                                                     Case number (if known)        19-10236
              Name

          Name and mailing address                                                               On which line in Part1 or Part 2 is the   Last 4 digits of
                                                                                                 related creditor (if any) listed?         account number, if
                                                                                                                                           any
 4.61     Out of the Blue Enterprises, LLC
          c/o Loeb & Loeb LLP                                                                    Line   3.87
          Attn: Mark Chamlin, Esq.
          345 Park Avenue                                                                              Not listed. Explain
          New York, NY 10154

 4.62     Outsource Solutions Group, Inc.
          c/o Don Sofolo - RA                                                                    Line   3.88
          1730 Park Street
          Suite 225                                                                                    Not listed. Explain
          Naperville, IL 60563

 4.63     Pamco Label Company, Inc.
          c/o Teller Levit & Silvertrust, PC                                                     Line   3.90
          19 S LaSalle
          Suite 701                                                                                    Not listed. Explain
          Chicago, IL 60603

 4.64     Pamco Label Company, Inc.
          2200 S Wolf Rd                                                                         Line   3.90
          Des Plaines, IL 60018
                                                                                                       Not listed. Explain

 4.65     Pennsylvania Department of Revenue
          P.O. Box 281102                                                                        Line   2.37
          Harrisburg, PA 17128-1102
                                                                                                       Not listed. Explain

 4.66     Pennsylvania Department of Revenue
          c/o Penn Credit Corporation                                                            Line   2.37
          P.O. Box 1259, Department 91047
          Oaks, PA 19456                                                                               Not listed. Explain


 4.67     Perkins Coie LLP
          c/o Lawco of Washington Inc - RA                                                       Line   3.91
          1201 3rd Ave
          Suite 4900                                                                                   Not listed. Explain
          Seattle, WA 98101-3095

 4.68     Pickens-Kane Enterprises, Inc.
          c/o John J Hayes - RA                                                                  Line   3.92
          161 N Clark Street
          Suite 2700                                                                                   Not listed. Explain
          Chicago, IL 60601

 4.69     Pilot Freight Services
          c/o Teller Levit & Silvertrust, PC                                                     Line   3.93
          19 S LaSalle
          Suite 701                                                                                    Not listed. Explain
          Chicago, IL 60603

 4.70     Priority One Clearing Services LLC
          c/o Dawn Daugherty - RA                                                                Line   3.94
          1151 NE Cleveland St
          Clearwater, FL 33755                                                                         Not listed. Explain


 4.71     Process Technologies & Packaging Inc
          Attn: Craid Godfrey, President                                                         Line   3.95
          P.O. Box 226
          Clarks Summit, PA 18411-0226                                                                 Not listed. Explain




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 39 of 42
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
             Case 19-10236                    Doc 37           Filed 05/10/19 Entered 05/10/19 17:58:31                               Desc Main
                                                                Document     Page 56 of 65
 Debtor       Johnson Publishing Company, LLC                                                     Case number (if known)        19-10236
              Name

          Name and mailing address                                                               On which line in Part1 or Part 2 is the   Last 4 digits of
                                                                                                 related creditor (if any) listed?         account number, if
                                                                                                                                           any
 4.72     Quantum Corporation Of Delaware
          c/o CT Corporation System - RA                                                         Line   3.96
          4400 Easton Commons Way
          Suite 125                                                                                    Not listed. Explain
          Columbus, OH 43219

 4.73     Quill LLC
          Attn: Joe Doody, President                                                             Line   3.97
          #5W 500 Staples Dr
          Framingham, MA 01702                                                                         Not listed. Explain


 4.74     R-4 Inc.
          c/o Patricia Rooney - RA                                                               Line   3.98
          1301 W 35th St
          Chicago, IL 60609                                                                            Not listed. Explain


 4.75     Rackspace US, Inc.
          c/o Corporation Service Company dba CSC                                                Line   3.99
          211 E 7th Street
          Suite 620                                                                                    Not listed. Explain
          Austin, TX 78701

 4.76     Richard E. Bell, Jr.
          c/o Elizabeth E. Richert                                                               Line   3.103
          Crotty & Schiltz, LLC
          120 N. LaSalle St., Floor 20                                                                 Not listed. Explain
          Chicago, IL 60602

 4.77     Richard E. Bell, Jr.
          c/o Oliver Maner, LLP                                                                  Line   3.103
          Attn: Larry Evans
          218 West State St.                                                                           Not listed. Explain
          Savannah, GA 31401

 4.78     Ricoh USA, Inc.
          c/o CT Corporation System - RA                                                         Line   3.104
          208 S LaSalle St
          Suite 814                                                                                    Not listed. Explain
          Chicago, IL 60604

 4.79     Salo, LLC
          20 South 13th Street                                                                   Line   3.105
          Suite 200
          Minneapolis, MN 55403                                                                        Not listed. Explain


 4.80     Schoenberg Finkel Newman & Rosenberg LLC
          c/o Bruce Bell - RA                                                                    Line   3.106
          222 S Riverside Plaza
          Suite 2100                                                                                   Not listed. Explain
          Chicago, IL 60606

 4.81     Sidley Austin LLP
          c/o Timothy F Bergen - RA                                                              Line   3.107
          1 South Dearborn Street
          Chicago, IL 60603                                                                            Not listed. Explain


 4.82     Skadden, Arps, Slate, Meagher & Flom LLP
          c/o Karen A Zydrom - RA                                                                Line   3.108
          155 N Wacker Drive
          Suite 2700                                                                                   Not listed. Explain
          Chicago, IL 60606-1720


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 40 of 42
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
             Case 19-10236                    Doc 37           Filed 05/10/19 Entered 05/10/19 17:58:31                               Desc Main
                                                                Document     Page 57 of 65
 Debtor       Johnson Publishing Company, LLC                                                     Case number (if known)        19-10236
              Name

          Name and mailing address                                                               On which line in Part1 or Part 2 is the   Last 4 digits of
                                                                                                 related creditor (if any) listed?         account number, if
                                                                                                                                           any
 4.83     SPS Commerce, INC.
          c/o CT Corporation System - RA                                                         Line   3.110
          350 N St Paul St.
          Dallas, TX 75201                                                                             Not listed. Explain


 4.84     State of Alabama
          Department of Revenue                                                                  Line   2.44
          50 North Ripley Street
          Montgomery, AL 36132                                                                         Not listed. Explain


 4.85     State of California
          Franchise Tax Board                                                                    Line   2.45
          P.O. Box 942857
          Sacramento, CA 94257-0511                                                                    Not listed. Explain


 4.86     State of Maryland
          Revenue Administration Department                                                      Line   2.46
          110 Carroll Street
          Annapolis, MD 21411-0001                                                                     Not listed. Explain


 4.87     State of New Jersey
          Department of Labor and Workforce                                                      Line   2.47
          Development
          P.O. Box 059                                                                                 Not listed. Explain
          Trenton, NJ 08646-0059

 4.88     Subscription Data Processing, LLC
          c/o Anthony Vincent Piscopo - RA                                                       Line   3.111
          5499 Willow Springs Dr
          Morrison, CO 80465                                                                           Not listed. Explain


 4.89     Subscription Data Processing, LLC
          c/o Daniel J Abrahamy, Esq.                                                            Line   3.111
          One Boca Place
          2255 Glades Road, Suite 400-E                                                                Not listed. Explain
          Boca Raton, FL 33431

 4.90     The Executive Leadership Council, Inc.
          c/o National Registered Agents, Inc - RA                                               Line   3.112
          4701 Cox Road
          Suite 285                                                                                    Not listed. Explain
          Glen Allen, VA 23060

 4.91     The Icon Group, Inc.
          c/o Donald M Leibsker - RA                                                             Line   3.113
          10 S LaSalle St
          # 1230                                                                                       Not listed. Explain
          Chicago, IL 60603

 4.92     The ICON Group, Inc.
          c/o Donald M Leibsker                                                                  Line   3.58
          10 S. LaSalle St. #1230
          Chicago, IL 60603                                                                            Not listed. Explain


 4.93     The Royal Promotion Group, Inc.
          c/o Allen J Dolstein, ESQ. - RA                                                        Line   3.114
          333 East 38th Street
          12th Floor                                                                                   Not listed. Explain
          New York, NY 10016




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 41 of 42
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
             Case 19-10236                    Doc 37           Filed 05/10/19 Entered 05/10/19 17:58:31                                Desc Main
                                                                Document     Page 58 of 65
 Debtor       Johnson Publishing Company, LLC                                                     Case number (if known)         19-10236
              Name

           Name and mailing address                                                              On which line in Part1 or Part 2 is the      Last 4 digits of
                                                                                                 related creditor (if any) listed?            account number, if
                                                                                                                                              any
 4.94      Three-Z Printing Co.
           c/o William Zerrusen - RA                                                             Line      3.115
           902 West Main Street
           Teutopolis, IL 62467                                                                        Not listed. Explain


 4.95      U-Line Shipping Supply Specialists
           12355 Uline Way                                                                       Line      3.117
           Kenosha, WI 53144
                                                                                                       Not listed. Explain

 4.96      U-Line Shipping Supply Specialists
           c/o AGA Adjustments                                                                   Line      3.117
           740 Walt Whitman Road
           Melville, NY 11747-9090                                                                     Not listed. Explain


 4.97      UPS Supply Chain Solutions, Inc.
           c/o Illinois Corporation Service C - RA                                               Line      3.120
           Adlai Stevenson Drive
           Springfield, IL 62703                                                                       Not listed. Explain


 4.98      Winston & Strawn LLC
           c/o C T Corporation System - RA                                                       Line      3.125
           208 S LaSalle St
           Suite 814                                                                                   Not listed. Explain
           Chicago, IL 60604

 4.99      World Wide Packaging, LLC
           c/o John M. George and Mason Kienzle                                                  Line      3.126
           Katten & Temple LLP
           209 South LaSalle Street, Suite 950                                                         Not listed. Explain
           Chicago, IL 60604


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                    Total of claim amounts
 5a. Total claims from Part 1                                                                        5a.        $                   941,975.73
 5b. Total claims from Part 2                                                                        5b.    +   $                15,779,292.71

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                             5c.        $                   16,721,268.44




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 42 of 42
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
             Case 19-10236                    Doc 37           Filed 05/10/19 Entered 05/10/19 17:58:31                       Desc Main
                                                                Document     Page 59 of 65
 Fill in this information to identify the case:

 Debtor name         Johnson Publishing Company, LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF ILLINOIS

 Case number (if known)         19-10236
                                                                                                                                Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.      Does the debtor have any executory contracts or unexpired leases?
         No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
       Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal             Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease

 2.1.         State what the contract or                  Amended and Restated
              lease is for and the nature of              Lease dated December
              the debtor's interest                       30, 2011 as amended
                                                          from time to time.
                  State the term remaining                                             200 S. Michigan, LLC
                                                                                       c/o Alliance Partners HSP
              List the contract number of any                                          40 Morris Ave., Suite 230
                    government contract                                                Bryn Mawr, PA 19010


 2.2.         State what the contract or                  License Agreement
              lease is for and the nature of              (storage space - Suite
              the debtor's interest                       230).

                  State the term remaining                                             200 S. Michigan, LLC
                                                                                       c/o Alliance Partners HSP
              List the contract number of any                                          40 Morris Ave., Suite 230
                    government contract                                                Bryn Mawr, PA 19010


 2.3.         State what the contract or                  Warehousing and
              lease is for and the nature of              servicing agent
              the debtor's interest                       agreement initially
                                                          entered into in 2009.
                  State the term remaining
                                                                                       Advanced Distribution Systems, Inc.
              List the contract number of any                                          105 Stonehurst Court
                    government contract                                                Northvale, NJ 07647


 2.4.         State what the contract or                  Operations agreement
              lease is for and the nature of              for royalty-based sales of
              the debtor's interest                       Debtor's intellectual
                                                          property.
                  State the term remaining                                             Art.com, Inc.
                                                                                       2100 Powell Street
              List the contract number of any                                          13th Floor
                    government contract                                                Emeryville, CA 94608




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                            Page 1 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
             Case 19-10236                    Doc 37           Filed 05/10/19 Entered 05/10/19 17:58:31                        Desc Main
                                                                Document     Page 60 of 65
 Debtor 1 Johnson Publishing Company, LLC                                                         Case number (if known)   19-10236
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.5.        State what the contract or                   Operations agreement
             lease is for and the nature of               for royalty-based
             the debtor's interest                        sublicensing of Debtor's
                                                          intellectual property.         Associated Press/Wide World Photos, Inc.
                  State the term remaining                                               Wide World Photos, Inc.
                                                                                         c/o The Associated Press
             List the contract number of any                                             450 West 33rd Street
                   government contract                                                   New York, NY 10001


 2.6.        State what the contract or                   Phone, internet, and
             lease is for and the nature of               email services contract.
             the debtor's interest

                  State the term remaining
                                                                                         Centurylink Business Services
             List the contract number of any                                             100 CenturyLink Drive
                   government contract                                                   Monroe, LA 71203


 2.7.        State what the contract or                   Credit card processing
             lease is for and the nature of               service agreement.
             the debtor's interest                        Existence of physical
                                                          copy unknown.
                  State the term remaining
                                                                                         Chase Paymentech Solutions, LLC
             List the contract number of any                                             14221 Dallas Parkway
                   government contract                                                   Dallas, TX 75254


 2.8.        State what the contract or                   Targeted email marketing
             lease is for and the nature of               agreement. Existence of
             the debtor's interest                        physical copy unknown.
                                                                                         Constant Contacts
                  State the term remaining                                               Reservoir Place
                                                                                         Third Floor
             List the contract number of any                                             1601 Trapelo Road
                   government contract                                                   Waltham, MA 02451


 2.9.        State what the contract or                   Repayment Agreement
             lease is for and the nature of               (July 2017).
             the debtor's interest
                                                                                         Desiree Rogers
                  State the term remaining                                               c/o Randall Klein
                                                                                         Goldberg Kohn
             List the contract number of any                                             55 East Monroe Street, Suite 3300
                   government contract                                                   Chicago, IL 60603-5792


 2.10.       State what the contract or                   License agreement for
             lease is for and the nature of               limited, non-commercial
             the debtor's interest                        use of trademark's
                                                          associated with the Jet        Ebony Media Operations, LLC
                                                          and Ebony brands               c/o Parkview Capital Credit, Inc.
                                                          granted to Debtor by           1980 Post Oak Blvd.
                                                          counter-party.                 Houston, TX 77056
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                        Page 2 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
             Case 19-10236                    Doc 37           Filed 05/10/19 Entered 05/10/19 17:58:31                      Desc Main
                                                                Document     Page 61 of 65
 Debtor 1 Johnson Publishing Company, LLC                                                       Case number (if known)   19-10236
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease

                  State the term remaining

             List the contract number of any
                   government contract


 2.11.       State what the contract or                   Seller Subordination
             lease is for and the nature of               Agreement dated May 5,
             the debtor's interest                        2016.

                  State the term remaining                                             Ebony Media Operations, LLC
                                                                                       1700 Posat Oak Blvd., Suite 600
             List the contract number of any                                           Attn: Michael Gibson
                   government contract                                                 Houston, TX 77056


 2.12.       State what the contract or                   License agreement for
             lease is for and the nature of               limited use of the
             the debtor's interest                        contents of the JPC
                                                          Archive.
                  State the term remaining                                             Ebony Media Operations, LLC
                                                                                       c/o Parkview Capital Credit, Inc.
             List the contract number of any                                           1980 Post Oak Blvd.
                   government contract                                                 Houston, TX 77056


 2.13.       State what the contract or                   Forbearance Agreement
             lease is for and the nature of               dated Oct. 12, 2016.
             the debtor's interest

                  State the term remaining
                                                                                       Fry Communications, Inc.
             List the contract number of any                                           800 W. Church Road
                   government contract                                                 Mechanicsburg, PA 17055


 2.14.       State what the contract or                   Consulting agreement for
             lease is for and the nature of               services rendered and to
             the debtor's interest                        be rendered in
                                                          connection with chapter 7
                                                          bankruptcy case of
                                                          Johnson Publishing
                                                          Company, LLC.
                  State the term remaining
                                                                                       Isaacson CPA Group, Ltd.
             List the contract number of any                                           2460 Dundee Road, Unit 365
                   government contract                                                 Northbrook, IL 60065


 2.15.       State what the contract or                   Receivables Purchase
             lease is for and the nature of               Agreement dated
             the debtor's interest                        September 23, 2016

                  State the term remaining                                             JPMorgan Chase Bank, N.A.
                                                                                       10 S. Dearborn St.
             List the contract number of any                                           Mail Code IL1-P001
                   government contract                                                 Chicago, IL 60603-2300
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                      Page 3 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
             Case 19-10236                    Doc 37           Filed 05/10/19 Entered 05/10/19 17:58:31                         Desc Main
                                                                Document     Page 62 of 65
 Debtor 1 Johnson Publishing Company, LLC                                                          Case number (if known)   19-10236
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                            State the name and mailing address for all other parties with
                                                                                       whom the debtor has an executory contract or unexpired
                                                                                       lease



 2.16.       State what the contract or                   Development, design,
             lease is for and the nature of               and supply of cosmetic
             the debtor's interest                        and toiletry products.

                  State the term remaining                                                 Kolmar Laboratories, Inc.
                                                                                           P.O. Box 1111
             List the contract number of any                                               20 West King Street
                   government contract                                                     Port Jervis, NY 12771


 2.17.       State what the contract or                   Consignment agreement
             lease is for and the nature of               for Henry Tanner's
             the debtor's interest                        painting titled "Street in
                                                          Tangier."
                  State the term remaining
                                                                                           N'Namdi Gallery
             List the contract number of any                                               177 NW 23rd Street
                   government contract                                                     Miami, FL 33127


 2.18.       State what the contract or                   Seller Subordination
             lease is for and the nature of               Agreement dated May 5,
             the debtor's interest                        2016
                                                                                           Parkview Capital Credit, Inc.
                  State the term remaining                                                 Two Post Oak Center
                                                                                           1980 Post Oak Blvd., 15th Floor
             List the contract number of any                                               Attn: Keith Smith
                   government contract                                                     Houston, TX 77056


 2.19.       State what the contract or                   Storage contract dated
             lease is for and the nature of               June 26, 2012.
             the debtor's interest

                  State the term remaining                                                 Pickens-Kane Moving & Storage Co.
                                                                                           410 N. Milwaukee Avenue
             List the contract number of any                                               3rd Floor
                   government contract                                                     Chicago, IL 60654


 2.20.       State what the contract or                   Unsigned storage
             lease is for and the nature of               agreement.
             the debtor's interest

                  State the term remaining
                                                                                           R4 Services
             List the contract number of any                                               1301 W. 35th Street
                   government contract                                                     Chicago, IL 60609


 2.21.       State what the contract or                   Loan agreement for use
             lease is for and the nature of               of two (2) copies of
             the debtor's interest                        Ebony Magazine.                  Tate Modern Art Museum
                                                                                           Bankside, London SE1 9TG, UK
                  State the term remaining
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                          Page 4 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
             Case 19-10236                    Doc 37           Filed 05/10/19 Entered 05/10/19 17:58:31                      Desc Main
                                                                Document     Page 63 of 65
 Debtor 1 Johnson Publishing Company, LLC                                                       Case number (if known)   19-10236
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease


             List the contract number of any
                   government contract


 2.22.       State what the contract or                   Lease of storage space
             lease is for and the nature of               dated as of April 7, 2015.
             the debtor's interest

                  State the term remaining
                                                                                        The Icon Group, Inc.
             List the contract number of any                                            2747 W. Taylor
                   government contract                                                  Chicago, IL 60612


 2.23.       State what the contract or                   Settlement agreement for
             lease is for and the nature of               administrative penalties
             the debtor's interest                        assessed by the
                                                          Employee Benefits
                                                          Security Administration.      United States Department of Labor
                  State the term remaining                                              c/o Joshua J. Waldbeser
                                                                                        191 N. Wacker Drive
             List the contract number of any                                            Suite 3700
                   government contract                                                  Chicago, IL 60606


 2.24.       State what the contract or                   Various licenses of the
             lease is for and the nature of               Debtor's intellectual
             the debtor's interest                        property. See Rider to
                                                          Schedule G.
                  State the term remaining

             List the contract number of any                                            Various Licensees of the Debtor's IP
                   government contract




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                       Page 5 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
               Case 19-10236                     Doc 37              Filed 05/10/19 Entered 05/10/19 17:58:31              Desc Main
                                                                      Document     Page 64 of 65
 Fill in this information to identify the case:

 Debtor name         Johnson Publishing Company, LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF ILLINOIS

 Case number (if known)         19-10236
                                                                                                                           Check if this is an
                                                                                                                               amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                      12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

  No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
  Yes
   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                     Name                         Check all schedules
                                                                                                                                that apply:

    2.1      Brenntag North                    c/o CT Corporation System                           Narcissus Thomas             D
             America                           5083 Pottsville Pike                                                              E/F        3.81
                                               Reading, PA 19605
                                                                                                                                G
                                               Co-defendant in Narcissus Thomas v.
                                               Brenntag North America, et al. (Index No.
                                               190126/2018).




    2.2      Brenntag                          c/o CT Corporation System                           Narcissus Thomas             D
             Specialties, Inc.                 5083 Pottsville Pike                                                              E/F        3.81
                                               Reading, PA 19605
                                                                                                                                G
                                               Co-defendant in Narcissus Thomas v.
                                               Brenntag North America, et al. (Index No.
                                               190126/2018).




    2.3      Cyprus Amax                       c/o Corporation Service Company                     Narcissus Thomas             D
             Minerals Company                  2711 Centerville Road                                                             E/F        3.81
                                               Suite 400
                                                                                                                                G
                                               Wilmington, DE 19808
                                               Co-defendant in Narcissus Thomas v.
                                               Brenntag North America, et al. (Index No.
                                               190126/2018).




Official Form 206H                                                             Schedule H: Your Codebtors                                    Page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
               Case 19-10236                     Doc 37              Filed 05/10/19 Entered 05/10/19 17:58:31                Desc Main
                                                                      Document     Page 65 of 65
 Debtor       Johnson Publishing Company, LLC                                                 Case number (if known)   19-10236


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.4      Imerys Talc                       c/o The Corporation Trust Company                   Narcissus Thomas               D
             America, Inc.                     1209 Orange Street                                                                  E/F       3.81
                                               Wilmington, DE 19801
                                                                                                                                  G
                                               Co-defendant in Narcissus Thomas v.
                                               Brenntag North America, et al. (Index No.
                                               190126/2018).




    2.5      Mana Products,                    32-02 Queens Blvd.                                  Narcissus Thomas               D
             Inc.                              Long Island City, NY 11101                                                          E/F       3.81
                                               Co-defendant in Narcissus Thomas v.
                                                                                                                                  G
                                               Brenntag North America, et al. (Index No.
                                               190126/2018).




    2.6      Out of the Blue                   Rockefeller Center                                  RCPI Landmark                  D
             Enterprises, LLC                  1270 Avenue of the Americas                         Properties, LLC                 E/F       3.101
                                               Suite 501
                                                                                                                                  G
                                               New York, NY 10020




    2.7      Whittaker, Clark &                ATTN: Ann Eccher                                    Narcissus Thomas               D
             Daniels, Inc.                     111 John Street                                                                     E/F       3.81
                                               20th Floor
                                                                                                                                  G
                                               New York, NY 10038
                                               Co-defendant in Narcissus Thomas v.
                                               Brenntag North America, et al. (Index No.
                                               190126/2018).




Official Form 206H                                                             Schedule H: Your Codebtors                                     Page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
